OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 235 W. Galena Street, Milwaukee, WI 53212 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:April 30 Date of reporting period:July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Registrant:WCM Focused Emerging Markets Fund Reporting Period: July 1, 2013 through June 30, 2014 FORM N-PX - PROXY VOTING RECORD REQUIREMENTS (a) Issuer's Name (b) Exchange Ticker Symbol (c)"CUSIP" # (d) Shareholder Meeting Date (f) Proposal Type (g) Voted (h) Vote Cast (i) For/Against Management JERONIMO MARTINS SGPS JMT.PL B1Y1SQ7 4/10/2014 Management To resolve on the 2013 annual report and accounts Y For For JERONIMO MARTINS SGPS JMT.PL B1Y1SQ7 4/10/2014 Management To resolve on the proposal for application of results Y For For JERONIMO MARTINS SGPS JMT.PL B1Y1SQ7 4/10/2014 Management To resolve on the 2013 consolidated annual report and accounts Y For For JERONIMO MARTINS SGPS JMT.PL B1Y1SQ7 4/10/2014 Management To assess, in general terms, the management and audit of the Company Y For For JERONIMO MARTINS SGPS JMT.PL B1Y1SQ7 4/10/2014 Management To assess the statement on the remuneration policy of the management and audit bodies of the Company prepared by the Remuneration Committee Y For For JERONIMO MARTINS SGPS JMT.PL B1Y1SQ7 4/10/2014 Management To elect the Chairman of the General Shareholder's Meeting until the end of the current three year term of office Y For For JERONIMO MARTINS SGPS SA JMT.PL B1Y1SQ7 12/10/2013 Management To resolve on the composition of the Board of Directors Y For For JERONIMO MARTINS SGPS SA JMT.PL B1Y1SQ7 12/10/2013 Management To resolve on the designation of the new Chairman of the Board of Directors, pursuant to Paragraph two of Article Twelfth of the Articles of Association Y For For SHANDONG WEIGAO GROUP MEDICAL 1066.HK 11/15/2013 Management To consider and approve the distribution of interim dividend of RMB0.029 per share (inclusive of tax) for the six months ended 30 June 2013 to be distributed to all shareholders whose names appear on the register of members of the Company at the close of business on 27 November 2013 Y For For SHANDONG WEIGAO GROUP MEDICAL 1066.HK 11/15/2013 Management i) To consider and approve the Continuing Connected Transactions contemplated under the Framework Purchase Agreement entered into between the Group and Weigao Holding Group as set out in the "Letter from the Board" as contained in the circular of the Company dated 27 September 2013; and ii) with the Annual Caps amounts of RMB180 million, RMB230 million and RMB302 million for the respective three years ending 31 December 2014, 2015 and 2016 Y For For SHANDONG WEIGAO GROUP MEDICAL 1066.HK 11/15/2013 Management i) To consider and approve the Continuing Connected Transactions contemplated under the Framework Sales Agreement entered into between the Group and Weigao Holding Group as set out in the "Letter from the Board" as contained in the circular of the Company dated 27 September 2013; and ii) with the Annual Caps amounts of RMB28 million, RMB35 million and RMB44 million for the respective three years ending 31 December 2014, 2015 and 2016 Y For For SHANDONG WEIGAO GROUP MEDICAL 1066.HK 11/15/2013 Management i) To consider and approve the Continuing Connected Transactions contemplated under the Framework Tenancy Agreement entered into between the Group and Weigao Holding Group as set out in the "Letter from the Board" as contained in the circular of the Company dated 27 September 2013; and ii) with the Annual Caps amounts of RMB25 million, RMB25 million and RMB25 million for the respective three years ending 31 December 2014, 2015 and 2016 Y For For SHANDONG WEIGAO GROUP MEDICAL 1066.HK 11/15/2013 Management i) To consider and approve the Continuing Connected Transactions contemplated under the Framework Services Agreement entered into between the Group and Weigao Holding Group as set out in the "Letter from the Board" as contained in the circular of the Company dated 27 September 2013; and ii) with the Annual Caps amounts of RMB64 million, RMB70 million and RMB78 million for the respective three years ending 31 December 2014, 2015 and 2016 Y For For SHANDONG WEIGAO GROUP MEDICAL 1066.HK 11/15/2013 Management To consider and approve, subject to fulfillment of all relevant conditions and/or all necessary approvals and/or consents from the relevant PRC authorities and bodies being obtained and/ or the procedures as required under the laws and regulations of the PRC being completed, the Amendments to the Articles of Associations of the Company (as described in the Appendix I of this circular) as a result of the change in number of directors Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management Approval of annual financial statements Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management Re-appointment of auditors: PricewaterhouseCoopers Inc (PwC) Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management Re-election of Dr CH Wiese Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management Re-election of Mr EC Kieswetter Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management Re-election of Mr JA Louw Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management Appointment of Mr JG Rademeyer as Chairperson and member of the Shoprite Holdings Audit and Risk Committee Y Against Against SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management Appointment of Mr JA Louw as member of the Shoprite Holdings Audit and Risk Committee Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management Appointment of Mr JJ Fouche as member of the Shoprite Holdings Audit and Risk Committee Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management General Authority over unissued ordinary shares Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management General Authority to issue shares for cash Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management General authority to directors and/or company secretary Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management Non-binding advisory vote on the remuneration policy of Shoprite Holdings Y Against Against SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management Remuneration payable to non-executive directors Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management Financial assistance to subsidiaries, related and inter-related entities Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management Financial assistance for subscription of securities Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management General approval to repurchase shares Y For For SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To receive the audited consolidated financial statements and the reports of the directors (the "Directors") and auditors for the year ended 31 December 2013 Y For For SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To declare a final dividend of HKD 0.28 per share for the year ended 31 December 2013 Y For For SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To re-elect Ms. Karen Yifen CHANG as independent non-executive Director Y For For SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To re-elect Mr. Desmond MURRAY as independent non-executive Director Y For For SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To re-elect Mr. HE Yi as independent non-executive Director Y For For SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To authorize the board of Directors (the "Board") to fix the respective directors' Remuneration Y For For SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To re-appoint KPMG as auditors and to authorize the Board to fix their remuneration Y For For SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To give a general mandate to the Directors to repurchase shares of the Company not exceeding 10% of the total number of issued shares in the share capital of the Company as at the date of this resolution Y For For SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To give a general mandate to the Directors to issue, allot and deal with additional shares of the Company not exceeding 20% of the total number of issued shares in the share capital of the Company as at the date of this resolution Y Against Against SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To extend the general mandate granted to the Directors to issue, allot and deal with additional shares in the capital of the Company by the aggregate number of the shares repurchased by the Company Y Against Against TAIWAN SEMICONDUCTOR MFG. CO. LTD. TSM 6/24/2014 Management TO ACCEPT 2 Y For For TAIWAN SEMICONDUCTOR MFG. CO. LTD. TSM 6/24/2014 Management TO APPROVE THE PROPOSAL FOR DISTRIBUTION OF 2013 PROFITS Y For For TAIWAN SEMICONDUCTOR MFG. CO. LTD. TSM 6/24/2014 Management TO REVISE THE FOLLOWING INTERNAL RULES: (A) PROCEDURES FOR ACQUISITION OR DISPOSAL OF ASSETS, (B) PROCEDURES FOR FINANCIAL DERIVATIVES TRANSACTIONS Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO RECEIVE AND CONSIDER THE AUDITED FINANCIAL STATEMENTS AND THE REPORTS OF THE DIRECTORS AND AUDITOR FOR THE YEAR ENDED 31 DECEMBER 2013 Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO DECLARE A FINAL DIVIDEND Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO RE-ELECT MR LAU CHI PING MARTIN AS DIRECTOR Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO RE-ELECT MR CHARLES ST LEGER SEARLE AS DIRECTOR Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO AUTHORISE THE BOARD OF DIRECTORS TO FIX THE DIRECTORS' REMUNERATION Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO RE-APPOINT AUDITOR AND TO AUTHORISE THE BOARD OF DIRECTORS TO FIX THEIR REMUNERATION Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO GRANT A GENERAL MANDATE TO THE DIRECTORS TO ISSUE NEW SHARES (ORDINARY RESOLUTION 5 AS SET OUT IN THE NOTICE OF THE AGM) Y Against Against TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO GRANT A GENERAL MANDATE TO THE DIRECTORS TO REPURCHASE SHARES (ORDINARY RESOLUTION 6 AS SET OUT IN THE NOTICE OF THE AGM) Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO EXTEND THE GENERAL MANDATE TO ISSUE NEW SHARES BY ADDING THE NUMBER OF SHARES REPURCHASED (ORDINARY RESOLUTION 7 AS SET OUT IN THE NOTICE OF THE AGM) Y Against Against TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO APPROVE THE SHARE SUBDIVISION (ORDINARY RESOLUTION 8 AS SET OUT IN THE NOTICE OF AGM) Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO ADOPT THE OPTION SCHEME OF RIOT GAMES, INC. (ORDINARY RESOLUTION 9 AS SET OUT IN THE NOTICE OF AGM) Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO AMEND THE EXISTING MEMORANDUM OF ASSOCIATION AND ARTICLES OF ASSOCIATION AND TO ADOPT THE AMENDED AND RESTATED MEMORANDUM OF ASSOCIATION AND ARTICLES OF ASSOCIATION (SPECIAL RESOLUTION 10 AS SET OUT IN THE NOTICE OF AGM) Y For For WAL-MART DE MEXICO SAB DE CV, MEXICO WALMEXV.MX 3/20/2014 Management Presentation, discussion and, if deemed appropriate, approval of the report: from the board of directors Y For For WAL-MART DE MEXICO SAB DE CV, MEXICO WALMEXV.MX 3/20/2014 Management Presentation, discussion and, if deemed appropriate, approval of the report: from the director general Y For For WAL-MART DE MEXICO SAB DE CV, MEXICO WALMEXV.MX 3/20/2014 Management Presentation, discussion and, if deemed appropriate, approval of the report: from the audit and corporate practices committees Y For For WAL-MART DE MEXICO SAB DE CV, MEXICO WALMEXV.MX 3/20/2014 Management Presentation, discussion and, if deemed appropriate, approval of the report: regarding the fulfillment of the tax obligations Y For For WAL-MART DE MEXICO SAB DE CV, MEXICO WALMEXV.MX 3/20/2014 Management Presentation, discussion and, if deemed appropriate, approval of the report: regarding the stock plan for personnel Y For For WAL-MART DE MEXICO SAB DE CV, MEXICO WALMEXV.MX 3/20/2014 Management Presentation, discussion and, if deemed appropriate, approval of the report: regarding the status of the fund for the purchase of shares of the company and of the shares of the company that were purchased during 2013 Y For For WAL-MART DE MEXICO SAB DE CV, MEXICO WALMEXV.MX 3/20/2014 Management Presentation, discussion and, if deemed appropriate, approval of the report: of the Walmart de Mexico Foundation Y For For WAL-MART DE MEXICO SAB DE CV, MEXICO WALMEXV.MX 3/20/2014 Management Discussion and, if deemed appropriate, approval of the audited, consolidated financial statements to December 31, 2013 Y For For WAL-MART DE MEXICO SAB DE CV, MEXICO WALMEXV.MX 3/20/2014 Management Discussion and, if deemed appropriate, approval of the plan for the allocation of results for the period from January 1 through December 31, 2013, and, if deemed appropriate, for the payment of dividends Y For For WAL-MART DE MEXICO SAB DE CV, MEXICO WALMEXV.MX 3/20/2014 Management Discussion and, if deemed appropriate, approval of the plan to cancel shares of the company that were purchased by the company and that are currently held in treasury Y For For WAL-MART DE MEXICO SAB DE CV, MEXICO WALMEXV.MX 3/20/2014 Management Appointment or ratification of the members of the board of directors, of the chairpersons of the audit and corporate practices committees and of the compensation that they are to receive during the current fiscal year Y For For WAL-MART DE MEXICO SAB DE CV, MEXICO WALMEXV.MX 3/20/2014 Management Discussion and, if deemed appropriate, approval of the resolutions that are contained in the minutes of the general meeting that was held and the designation of special delegates who will execute the resolutions that are passed Y For For ANTON OILFIELD SERVICES GROUP 3337.HK B29JZB7 29-May-2014 Management TO RECEIVE AND ADOPT THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY AND THE REPORTS OF THE DIRECTORS AND AUDITORS FOR THE YEAR ENDED 31 DECEMBER 2013 Y For For ANTON OILFIELD SERVICES GROUP 3337.HK B29JZB7 29-May-2014 Management TO DECLARE A FINAL DIVIDEND FOR THE YEAR ENDED 31 DECEMBER 2013 Y For For ANTON OILFIELD SERVICES GROUP 3337.HK B29JZB7 29-May-2014 Management TO RE-ELECT MR. LUO LIN AS AN EXECUTIVE DIRECTOR Y For For ANTON OILFIELD SERVICES GROUP 3337.HK B29JZB7 29-May-2014 Management TO RE-ELECT MR. ZHANG YONGYI AS AN INDEPENDENT NON-EXECUTIVE DIRECTOR Y For For ANTON OILFIELD SERVICES GROUP 3337.HK B29JZB7 29-May-2014 Management TO RE-ELECT MR. ZHU XIAOPING AS AN INDEPENDENT NON-EXECUTIVE DIRECTOR Y For For ANTON OILFIELD SERVICES GROUP 3337.HK B29JZB7 29-May-2014 Management TO RE-ELECT MR. WANG MINGCAI AS AN INDEPENDENT NON-EXECUTIVE DIRECTOR Y For For ANTON OILFIELD SERVICES GROUP 3337.HK B29JZB7 29-May-2014 Management TO AUTHORISE THE BOARD OF DIRECTORS TO FIX THE REMUNERATION OF THE DIRECTORS Y For For ANTON OILFIELD SERVICES GROUP 3337.HK B29JZB7 29-May-2014 Management TO RE-APPOINT PRICEWATERHOUSECOOPERS AS AUDITORS OF THE COMPANY AND AUTHORISE THE BOARD OF DIRECTORS TO FIX THEIR REMUNERATION Y For For ANTON OILFIELD SERVICES GROUP 3337.HK B29JZB7 29-May-2014 Management TO GIVE A GENERAL MANDATE TO THE DIRECTORS TO ALLOT, ISSUE AND DEAL WITH ADDITIONAL SHARES NOT EXCEEDING 20% OF THE ISSUED SHARE CAPITAL OF THE COMPANY Y Against Against ANTON OILFIELD SERVICES GROUP 3337.HK B29JZB7 29-May-2014 Management TO GIVE A GENERAL MANDATE TO THE DIRECTORS TO REPURCHASE SHARES NOT EXCEEDING 10% OF THE ISSUED SHARE CAPITAL OF THE COMPANY Y For For ANTON OILFIELD SERVICES GROUP 3337.HK B29JZB7 29-May-2014 Management TO EXTEND THE AUTHORITY GIVEN TO THE DIRECTORS PURSUANT TO ORDINARY RESOLUTION NO. 5(A) TO ISSUE SHARES BY ADDING TO THE ISSUED SHARE CAPITAL OF THE COMPANY THE NUMBER OF SHARES REPURCHASED UNDER ORDINARY RESOLUTION NO. 5(B) Y Against Against BRF S.A. BRFS 03-Apr-2014 Management AMEND THE CORPORATE BYLAWS TO (I) ADD LANGUAGE TO ITEM "D" AND TO INCLUDE ITEM "I" IN ARTICLE 3, SOLE PARAGRAPH; (II) ADAPT THE WORDING OF ARTICLE 18, ITEM 11, OF ARTICLE 26 AND INCLUDE ARTICLE 27 IN CONNECTION WITH THE ESTABLISHMENT OF THE STATUTORY AUDIT COMMITTEE; (III) ADAPT THE WORDING OF ARTICLE 20, CAPTION SENTENCE AND PARAGRAPH 3; OF ARTICLE 21, ITEMS 1, 2 AND 3; AND OF ARTICLE 23 AND 24 AND ITS SUB-PARAGRAPHS; (IV) RENUMBER THE CHAPTERS AND ARTICLES. Y For For BRF S.A. BRFS 03-Apr-2014 Management TO EXAMINE AND VOTE ON THE MANAGEMENT REPORT, FINANCIAL STATEMENTS AND OTHER DOCUMENTS WITH RESPECT TO THE FISCAL YEAR ENDED DECEMBER 31, 2(ATTACHMENT 9-1-II, PURSUANT TO CVM INSTRUCTION 481). Y For For BRF S.A. BRFS 03-Apr-2014 Management TO RATIFY THE DISTRIBUTION OF REMUNERATION TO THE SHAREHOLDERS, PURSUANT TO THE DECISION BY THE BOARD OF DIRECTORS, IN THE AMOUNT OF R$724,018,821.80 (SEVEN HUNDRED AND TWENTY-FOUR MILLION, EIGHTEEN THOUSAND, EIGHT HUNDRED AND TWENTY- ONE REAIS AND EIGHTY CENTS), ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Y For For BRF S.A. BRFS 03-Apr-2014 Management TO ELECT THE MEMBERS OF THE FISCAL COUNCIL: ATTILIO GUASPARI(EFFECTIVE MEMBER) Y For For BRF S.A. BRFS 03-Apr-2014 Management TO ELECT THE MEMBERS OF THE FISCAL COUNCIL: SUSANA HANNA STIPHAN JABRA(EFFECTIVE MEMBER) Y For For BRF S.A. BRFS 03-Apr-2014 Management TO ELECT THE MEMBERS OF THE FISCAL COUNCIL: DECIO MAGNO ANDRADE STOCHIERO(EFFECTIVE MEMBER) Y For For BRF S.A. BRFS 03-Apr-2014 Management TO ELECT THE MEMBERS OF THE FISCAL COUNCIL: AGENOR AZEVEDO DOS SANTOS (ALTERNATE MEMBER) Y For For BRF S.A. BRFS 03-Apr-2014 Management TO ELECT THE MEMBERS OF THE FISCAL COUNCIL: PAOLA ROCHA FERREIRA(ALTERNATE MEMBER) Y For For BRF S.A. BRFS 03-Apr-2014 Management TO ELECT THE MEMBERS OF THE FISCAL COUNCIL: TARCISIO LUIZ SILVA FONTENELE(ALTERNATE MEMBER) Y For For BRF S.A. BRFS 03-Apr-2014 Management TO RATIFY THE DECISION TAKEN AT THE MEETING OF THE BOARD OF DIRECTORS OF 11.14.13, WHICH ELECTED A MEMBER OF THE BOARD OF DIRECTORS, MR. SIMON CHENG AND THE DECISION AT THE BOARD OF DIRECTORS OF 02.27.14, WHERE COUNCILOR SIMON CHENG CALLS HIS RESIGNS, HAVING BEEN REPLACED BY THE BOARD APPOINTED MR. EDUARDO MUFAREJ. Y For For BRF S.A. BRFS 03-Apr-2014 Management TO APPROVE THE TOTAL, ANNUAL AND AGGREGATE COMPENSATION FOR THE MEMBERS OF THE MANAGEMENT OF THE BRF COMPANIES IN THE AMOUNT OF UP TO R$60 MILLION, INCLUDING ADDITIONAL COMPENSATION IN DECEMBER 2, ANNUAL AND AGGREGATE AMOUNT OF THE COMPENSATION (ATTACHMENT V PURSUANT TO ARTICLE 12 OF CVM INSTRUCTION 481). Y For For BRF S.A. BRFS 03-Apr-2014 Management TO APPROVE THE AMENDMENTS TO THE STOCK OPTION PLAN (ATTACHMENT VI PURSUANT TO ARTICLE 13 OF CVM INSTRUCTION 481). Y For For BRF S.A. BRFS 03-Apr-2014 Management TO APPROVE THE STOCK OPTIONS PERFORMANCE PLAN (ATTACHMENT VII PURSUANT TO ARTICLE 13 OF CVM INSTRUCTION 481). Y For For COCA-COLA ICECEK A.S., ISTANBUL CCOLA.TI B058ZV4 15-Apr-2014 Management Opening of the meeting and election of the chairmanship council Y For For COCA-COLA ICECEK A.S., ISTANBUL CCOLA.TI B058ZV4 15-Apr-2014 Management Reading, discussion and approval of the annual report prepared by the board of directors Y For For COCA-COLA ICECEK A.S., ISTANBUL CCOLA.TI B058ZV4 15-Apr-2014 Management Reading the summary of the independent audit report Y For For COCA-COLA ICECEK A.S., ISTANBUL CCOLA.TI B058ZV4 15-Apr-2014 Management Reading, discussion and approval of our company's financial tables for the year 2013 prepared in accordance with the regulations of capital markets board Y For For COCA-COLA ICECEK A.S., ISTANBUL CCOLA.TI B058ZV4 15-Apr-2014 Management Release of each member of the board of directors from liability with regard to the 2013 activities and accounts of the company Y For For COCA-COLA ICECEK A.S., ISTANBUL CCOLA.TI B058ZV4 15-Apr-2014 Management Approval of the board of directors proposal on distribution of year 2013 profits Y For For COCA-COLA ICECEK A.S., ISTANBUL CCOLA.TI B058ZV4 15-Apr-2014 Management Approval of the amendment to the dividend policy of the company in accordance with capital markets board legislation Y For For COCA-COLA ICECEK A.S., ISTANBUL CCOLA.TI B058ZV4 15-Apr-2014 Management Presentation to the general assembly amendment to the disclosure policy of the company in accordance with the capital markets board legislation Y For For COCA-COLA ICECEK A.S., ISTANBUL CCOLA.TI B058ZV4 15-Apr-2014 Management Election of the board of directors and determination of their term of office and fees Y For For COCA-COLA ICECEK A.S., ISTANBUL CCOLA.TI B058ZV4 15-Apr-2014 Management Approval of the appointment of the independent audit firm, elected by the board of directors, in accordance with Turkish commercial code and capital markets board regulations Y For For COCA-COLA ICECEK A.S., ISTANBUL CCOLA.TI B058ZV4 15-Apr-2014 Management Presentation to the general assembly in accordance with the capital markets board s regulation on donations made by the company in 2013 Y For For COCA-COLA ICECEK A.S., ISTANBUL CCOLA.TI B058ZV4 15-Apr-2014 Management Presentation to the general assembly on any guarantees, pledges and mortgages issued by the company in favor of third persons for the year 2013, in accordance with the regulations laid down by the capital markets board Y For For COCA-COLA ICECEK A.S., ISTANBUL CCOLA.TI B058ZV4 15-Apr-2014 Management Presentation to the general assembly on related party transactions in the year 2013 in accordance with the regulations laid down by the capital markets board Y For For COCA-COLA ICECEK A.S., ISTANBUL CCOLA.TI B058ZV4 15-Apr-2014 Management According to the regulations laid down by the capital markets board information to be given to the shareholders regarding the payments made to board members and senior management within the scope of the compensation policy Y For For COCA-COLA ICECEK A.S., ISTANBUL CCOLA.TI B058ZV4 15-Apr-2014 Management Presentation to the general assembly, of the transactions, if any, within the context of article 1.3.6. of the corporate governance communique ii-17.1. of the of the capital markets board Y For For COCA-COLA ICECEK A.S., ISTANBUL CCOLA.TI B058ZV4 15-Apr-2014 Management Granting authority to members of board of directors according to articles 395 and 396 of Turkish commercial code Y For For COCA-COLA ICECEK A.S., ISTANBUL CCOLA.TI B058ZV4 15-Apr-2014 Management Wishes and closing Y For For DR. REDDY'S LABORATORIES LIMITED RDY 31-Jul-2013 Management TO RECEIVE, CONSIDER AND ADOPT THE BALANCE SHEET AS AT 31 MARCH 2' AND AUDITORS' THEREON. Y For For DR. REDDY'S LABORATORIES LIMITED RDY 31-Jul-2013 Management TO DECLARE DIVIDEND ON THE EQUITY SHARES FOR THE FINANCIAL YEAR 2012-13. Y For For DR. REDDY'S LABORATORIES LIMITED RDY 31-Jul-2013 Management TO APPOINT A DIRECTOR IN PLACE OF DR. ASHOK S GANGULY, WHO RETIRES BY ROTATION, AND BEING ELIGIBLE, SEEKS RE- APPOINTMENT. Y For For DR. REDDY'S LABORATORIES LIMITED RDY 31-Jul-2013 Management TO APPOINT A DIRECTOR IN PLACE OF DR. J P MOREAU, WHO RETIRES BY ROTATION, AND BEING ELIGIBLE, SEEKS RE- APPOINTMENT. Y For For DR. REDDY'S LABORATORIES LIMITED RDY 31-Jul-2013 Management TO APPOINT A DIRECTOR IN PLACE OF MS. KALPANA MORPARIA, WHO RETIRES BY ROTATION, AND BEING ELIGIBLE, SEEKS RE- APPOINTMENT. Y For For DR. REDDY'S LABORATORIES LIMITED RDY 31-Jul-2013 Management TO APPOINT THE STATUTORY AUDITORS AND FIX THEIR REMUNERATION. THE RETIRING AUDITORS B S R & CO., CHARTERED ACCOUNTANTS ARE ELIGIBLE FOR RE-APPOINTMENT. Y For For DR. REDDY'S LABORATORIES LIMITED RDY 31-Jul-2013 Management RE-DESIGNATION OF MR. G V PRASAD, WHOLE TIME DIRECTOR, AS CHAIRMAN AND CHIEF EXECUTIVE OFFICER. Y For For DR. REDDY'S LABORATORIES LIMITED RDY 31-Jul-2013 Management RE-DESIGNATION OF MR. SATISH REDDY, WHOLE TIME DIRECTOR, AS VICE CHAIRMAN IN ADDITION TO HIS ROLE OF MANAGING DIRECTOR AND CHIEF OPERATING OFFICER. Y For For EMBOTELLADORA ANDINA S.A. AKO.B 21-Apr-2014 Management THE ANNUAL REPORT AND CONSOLIDATED STATEMENT OF FINANCIAL POSITION FOR THE YEAR 2013; AS WELL AS THE REPORT OF INDEPENDENT AUDITORS WITH RESPECT TO THE STATEMENT OF FINANCIAL POSITION. Y For For EMBOTELLADORA ANDINA S.A. AKO.B 21-Apr-2014 Management EARNINGS DISTRIBUTION AND DIVIDEND PAYMENTS. Y For For EMBOTELLADORA ANDINA S.A. AKO.B 21-Apr-2014 Management PRESENT COMPANY DIVIDEND DISTRIBUTION POLICY AND INFORM ABOUT THE DISTRIBUTION AND PAYMENT PROCEDURES UTILIZED. Y Abstain EMBOTELLADORA ANDINA S.A. AKO.B 21-Apr-2014 Management DETERMINE THE COMPENSATION FOR DIRECTORS, MEMBERS OF THE DIRECTOR'S COMMITTEE AND MEMBERS OF THE AUDIT COMMITTEE ESTABLISHED PURSUANT TO THE SARBANES-OXLEY ACT. Y Abstain EMBOTELLADORA ANDINA S.A. AKO.B 21-Apr-2014 Management APPOINT OF THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR 2014. Y For For EMBOTELLADORA ANDINA S.A. AKO.B 21-Apr-2014 Management APPOINT THE COMPANY'S RATING AGENCIES FOR THE YEAR 2014. Y For For EMBOTELLADORA ANDINA S.A. AKO.B 21-Apr-2014 Management REPORT ON BOARD AGREEMENTS IN ACCORDANCE WITH ARTICLES , REGARDING OPERATIONS THAT TOOK PLACE AFTER THE LAST GENERAL SHAREHOLDERS' MEETING. Y For For EMBOTELLADORA ANDINA S.A. AKO.B 21-Apr-2014 Management DETERMINE THE NEWSPAPER WHERE SHAREHOLDERS NOTICES SHOULD BE PUBLISHED. Y For For EMBOTELLADORA ANDINA S.A. AKO.B 21-Apr-2014 Management IN GENERAL, TO RESOLVE EVERY OTHER MATTER UNDER ITS COMPETENCY AND ANY OTHER MATTER OF COMPANY INTEREST. Y Against Against EMBRAER S.A. ERJ 16-Apr-2014 Management RECEIVE MANAGEMENT ACCOUNTS, EXAMINE, DISCUSS AND VOTE ON THE FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2013 Y For For EMBRAER S.A. ERJ 16-Apr-2014 Management DECIDE ON THE ALLOCATION OF NET INCOME FOR THE FISCAL YEAR ENDED DECEMBER 31, 2 Y For For EMBRAER S.A. ERJ 16-Apr-2014 Management ELECT THE MEMBERS OF THE FISCAL COUNCIL Y For For EMBRAER S.A. ERJ 16-Apr-2014 Management FIX THE AGGREGATE ANNUAL COMPENSATION OF THE COMPANY'S MANAGERS AND THE MEMBERS OF THE COMMITTEES OF THE BOARD OF DIRECTORS Y Against Against EMBRAER S.A. ERJ 16-Apr-2014 Management FIX THE REMUNERATION OF THE MEMBERS OF THE FISCAL COUNCIL Y For For GRUPO TELEVISA, S.A.B. TV 09-Dec-2013 Management PROPOSAL IN REGARDS TO THE DECREE AND PAYMENT OF DIVIDENDS TO THE SHAREHOLDERS; RESOLUTIONS THERETO. Y For For GRUPO TELEVISA, S.A.B. TV 09-Dec-2013 Management REVOCATION AND GRANTING OF POWER OF ATTORNEY; RESOLUTIONS THERETO. Y For For GRUPO TELEVISA, S.A.B. TV 09-Dec-2013 Management APPOINTMENT OF DELEGATES WHO WILL CARRY OUT AND FORMALIZE THE RESOLUTIONS ADOPTED AT THIS MEETING. Y For For MERCADOLIBRE, INC. MELI B23X1H3 17-Jun-2014 Management SUSAN SEGAL Y For For MERCADOLIBRE, INC. MELI B23X1H3 17-Jun-2014 Management MICHAEL SPENCE Y Withheld Against MERCADOLIBRE, INC. MELI B23X1H3 17-Jun-2014 Management MARIO EDUARDO VAZQUEZ Y For For MERCADOLIBRE, INC. MELI B23X1H3 17-Jun-2014 Management ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Y For For MERCADOLIBRE, INC. MELI B23X1H3 17-Jun-2014 Management RATIFICATION OF THE APPOINTMENT OF DELOITTE & CO. S.A. AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 Y For For NAVER CORP, SONGNAM 035420.KS 21-Mar-2014 Management Approval of financial statement Y Against Against NAVER CORP, SONGNAM 035420.KS 21-Mar-2014 Management Approval of partial amendment to articles of incorporation Y Against Against NAVER CORP, SONGNAM 035420.KS 21-Mar-2014 Management Election of inside director: Sang Hun Kim Y For For NAVER CORP, SONGNAM 035420.KS 21-Mar-2014 Management Election of inside director: In Joon Hwang Y For For NAVER CORP, SONGNAM 035420.KS 21-Mar-2014 Management Approval of limit of remuneration for directors Y Against Against PRICESMART, INC PSMT 22-Jan-2014 Management SHERRY S. BAHRAMBEYGUI Y For For PRICESMART, INC PSMT 22-Jan-2014 Management GONZALO BARRUTIETA Y For For PRICESMART, INC PSMT 22-Jan-2014 Management KATHERINE L. HENSLEY Y For For PRICESMART, INC PSMT 22-Jan-2014 Management LEON C. JANKS Y For For PRICESMART, INC PSMT 22-Jan-2014 Management JOSE LUIS LAPARTE Y For For PRICESMART, INC PSMT 22-Jan-2014 Management MITCHELL G. LYNN Y For For PRICESMART, INC PSMT 22-Jan-2014 Management ROBERT E. PRICE Y For For PRICESMART, INC PSMT 22-Jan-2014 Management EDGAR ZURCHER Y For For PT BANK RAKYAT INDONESIA (PERSERO) TBK BBRI.IJ 26-Mar-2014 Management Approval of the annual report and financial statement report and partnership and community development program for the financial year 2013 Y For For PT BANK RAKYAT INDONESIA (PERSERO) TBK BBRI.IJ 26-Mar-2014 Management Approval on profit utilization for the financial year 2013 Y For For PT BANK RAKYAT INDONESIA (PERSERO) TBK BBRI.IJ 26-Mar-2014 Management Approval of remuneration for directors and commissioner Y Against Against PT BANK RAKYAT INDONESIA (PERSERO) TBK BBRI.IJ 26-Mar-2014 Management Approval of appointment of public accountant for financial report and partnership and development program report audit for the financial year 2014 Y For For PT BANK RAKYAT INDONESIA (PERSERO) TBK BBRI.IJ 26-Mar-2014 Management Approval on amendment of article of association Y Abstain PT KALBE FARMA TBK KLBF.IJ B7311V6 14-May-2014 Management APPROVAL OF THE ANNUAL REPORT Y For For PT KALBE FARMA TBK KLBF.IJ B7311V6 14-May-2014 Management APPROVAL AND RATIFICATION FINANCIAL REPORT FOR BOOK YEAR THAT ENDED ON 31 DEC 2 Y For For PT KALBE FARMA TBK KLBF.IJ B7311V6 14-May-2014 Management APPROVAL ON PROFIT UTILIZATION Y For For PT KALBE FARMA TBK KLBF.IJ B7311V6 14-May-2014 Management APPROVAL ON RESTRUCTURING OF BOARD OF DIRECTORS AND COMMISSIONERS Y Abstain PT KALBE FARMA TBK KLBF.IJ B7311V6 14-May-2014 Management APPROVAL OF REMUNERATION FOR DIRECTORS AND COMMISSIONERS Y For For PT KALBE FARMA TBK KLBF.IJ B7311V6 14-May-2014 Management APPROVAL OF APPOINTMENT OF PUBLIC ACCOUNTANT FOR FINANCIAL REPORT AUDIT Y For For PT TOWER BERSAMA INFRASTRUCTURE TBK, JAKARTA TBIG.IJ B4MW045 24-Jul-2013 Management Approval on company's plan to buy back of company's shares that listed in the IDX Y For For PT TOWER BERSAMA INFRASTRUCTURE TBK, JAKARTA TBIG.IJ B4MW045 08-May-2014 Management APPROVAL AND RATIFICATION ON THE ANNUAL REPORT 2 Y For For PT TOWER BERSAMA INFRASTRUCTURE TBK, JAKARTA TBIG.IJ B4MW045 08-May-2014 Management RATIFICATION ON CONSOLIDATED FINANCIAL STATEMENT FOR YEAR 2013 Y For For PT TOWER BERSAMA INFRASTRUCTURE TBK, JAKARTA TBIG.IJ B4MW045 08-May-2014 Management DETERMINATION ON UTILIZATION OF COMPANY'S PROFIT 2013 Y For For PT TOWER BERSAMA INFRASTRUCTURE TBK, JAKARTA TBIG.IJ B4MW045 08-May-2014 Management APPOINTMENT OF PUBLIC ACCOUNTANT FOR 2014 Y For For PT TOWER BERSAMA INFRASTRUCTURE TBK, JAKARTA TBIG.IJ B4MW045 08-May-2014 Management DETERMINATION ON SALARY AND HONORARIUM OF THE COMPANY'S BOARD Y For For PT TOWER BERSAMA INFRASTRUCTURE TBK, JAKARTA TBIG.IJ B4MW045 08-May-2014 Management REPORT ON REALIZATION OF UTILIZATION OF BONDS FUND (PUB) I Y For For PT TOWER BERSAMA INFRASTRUCTURE TBK, JAKARTA TBIG.IJ B4MW045 08-May-2014 Management REALIZATION REPORT ON BUY BACK OF COMPANY'S SHARES Y For For PT TOWER BERSAMA INFRASTRUCTURE TBK, JAKARTA TBIG.IJ B4MW045 08-May-2014 Management APPROVAL ON COMPANY'S PLAN TO ISSUE THE PROMISSORY NOTES IN USD THAT WOULD BE ISSUED BY CONTROLLED SUBSIDIARY COMPANY THROUGH OFF SHORE PUBLIC OFFERING Y For For PUREGOLD PRICE CLUB INC, MANILA PGOLD.PM B725S29 13-May-2014 Management CALL TO ORDER Y For For PUREGOLD PRICE CLUB INC, MANILA PGOLD.PM B725S29 13-May-2014 Management CERTIFICATION OF SERVICE OF NOTICE AND EXISTENCE OF QUORUM Y For For PUREGOLD PRICE CLUB INC, MANILA PGOLD.PM B725S29 13-May-2014 Management APPROVAL OF THE MINUTES OF THE 2' MEETING AND RATIFICATION OF ALL ACTS AND RESOLUTIONS OF THE BOARD OF DIRECTORS AND MANAGEMENT FROM THE DATE OF THE PREVIOUS STOCKHOLDERS' MEETING Y For For PUREGOLD PRICE CLUB INC, MANILA PGOLD.PM B725S29 13-May-2014 Management ANNUAL REPORT OF THE CHAIRMAN AND PRESIDENT AND APPROVAL OF THE AUDITED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2013 Y For For PUREGOLD PRICE CLUB INC, MANILA PGOLD.PM B725S29 13-May-2014 Management APPROVAL OF THE MERGER OF COMPANY E CORPORATION WITH PUREGOLD PRICE CLUB, INC Y For For PUREGOLD PRICE CLUB INC, MANILA PGOLD.PM B725S29 13-May-2014 Management ELECTION OF DIRECTOR: LUCIO L. CO Y For For PUREGOLD PRICE CLUB INC, MANILA PGOLD.PM B725S29 13-May-2014 Management ELECTION OF DIRECTOR: SUSAN P. CO Y For For PUREGOLD PRICE CLUB INC, MANILA PGOLD.PM B725S29 13-May-2014 Management ELECTION OF DIRECTOR: LEONARDO B. DAYAO Y For For PUREGOLD PRICE CLUB INC, MANILA PGOLD.PM B725S29 13-May-2014 Management ELECTION OF DIRECTOR: FERDINAND VINCENT P. CO Y For For PUREGOLD PRICE CLUB INC, MANILA PGOLD.PM B725S29 13-May-2014 Management ELECTION OF DIRECTOR: PAMELA JUSTINE P. CO Y For For PUREGOLD PRICE CLUB INC, MANILA PGOLD.PM B725S29 13-May-2014 Management ELECTION OF DIRECTOR: MARILYN V. PARDO (INDEPENDENT DIRECTOR) Y For For PUREGOLD PRICE CLUB INC, MANILA PGOLD.PM B725S29 13-May-2014 Management ELECTION OF DIRECTOR: EDGARDO G. LACSON (INDEPENDENT DIRECTOR) Y For For PUREGOLD PRICE CLUB INC, MANILA PGOLD.PM B725S29 13-May-2014 Management APPOINTMENT OF EXTERNAL AUDITOR Y For For PUREGOLD PRICE CLUB INC, MANILA PGOLD.PM B725S29 13-May-2014 Management OTHER MATTERS Y Against Against PUREGOLD PRICE CLUB INC, MANILA PGOLD.PM B725S29 13-May-2014 Management ADJOURNMENT Y For For TOTVS SA TOTS3.BZ B10LQP6 14-Mar-2014 Management To receive the Administrators accounts, to examine, discuss and vote on the Financial Statements regarding the fiscal year ending on December 31, 2013 Y For For TOTVS SA TOTS3.BZ B10LQP6 14-Mar-2014 Management Destination of the net profit of the fiscal year and the distribution of dividends Y For For TOTVS SA TOTS3.BZ B10LQP6 14-Mar-2014 Management To elect the members of the Board of Directors. German Pasquale Quiroga Vilardo, Laercio Jose de Lucena Cosentino, Luis Carlos Fernandes Afonso, Maria Helena dos Santos Fernandes de Santana, Pedro Luiz Barreiros Passos, Pedro Moreira Salles and Sergio Foldes Guimaraes. For common shares Y For For TOTVS SA TOTS3.BZ B10LQP6 14-Mar-2014 Management To establish the aggregate compensation of the members of the Board of Directors and of the Executive Committee Y For For TOTVS SA TOTS3.BZ B10LQP6 14-Mar-2014 Management To vote regarding the ratification, in accordance with the terms of paragraph 1 of article 256 of Law number 6404.76, I. of the acquisition of all of the shares, through its subsidiary TOTVS Brasilia Software Ltda., of the company W&D Participacoes S.A. II. of the acquisition of 60 percent of the quotas of PRX Solucoes em Gestao groindustrial Ltda. and of P2RX Solucoes em Software S.S. Ltda. III. of the acquisition of 70 percent of the shares, through its subsidiary TOTVS Brasil Sales Ltda., of the company Ciashop, Solucoes para Comercio Eletronico S.A. Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE THE RESOLUTION OF AMENDMENTS TO THE ARTICLES OF ASSOCIATION AND ITS APPENDIX Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE THE COMPANY'S 2 Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE THE COMPANY'S 2 Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE THE COMPANY'S 2(AUDITED) Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE THE COMPANY'S 2(INCLUDING DIVIDENDS DISTRIBUTION) PROPOSAL Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE THE RE- APPOINTMENT OF PRICEWATERHOUSECOOPERS ZHONG TIAN LLP AS THE COMPANY'S AUDITOR FOR YEAR 2 Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE THE RE- APPOINTMENT OF PRICEWATERHOUSECOOPERS ZHONG TIAN LLP AS THE COMPANY'S INTERNAL CONTROL AUDITOR FOR YEAR 2 Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE TO ELECT MR. SUN MING BO AS THE COMPANY'S EXECUTIVE DIRECTOR Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE TO ELECT MR. HUANG KE XING AS THE COMPANY'S EXECUTIVE DIRECTOR Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE TO ELECT Ms. JIANG HONG AS THE COMPANY'S EXECUTIVE DIRECTOR Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE TO ELECT MR. YU ZHU MING AS THE COMPANY'S EXECUTIVE DIRECTOR Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE TO ELECT MR. YASUTAKA SUGIURA AS THE COMPANY'S NON-EXECUTIVE DIRECTOR Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE TO ELECT MR. WANG XUE ZHENG AS THE COMPANY'S INDEPENDENT NON- EXECUTIVE DIRECTOR Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE TO ELECT MR. MA HAI TAO AS THE COMPANY'S INDEPENDENT NON-EXECUTIVE DIRECTOR Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE TO ELECT MR. BEN SHENG LIN AS THE COMPANY'S INDEPENDENT NON-EXECUTIVE DIRECTOR Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE TO ELECT MR. JIANG MIN AS THE COMPANY'S INDEPENDENT NON-EXECUTIVE DIRECTOR Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE TO ELECT MR. DUAN JIA JUN AS THE COMPANY'S SUPERVISOR AS SHAREHOLDERS' REPRESENTATIVE Y Against Against TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE TO ELECT MR. KATSUYUKI KAWATSURA AS THE COMPANY'S SUPERVISOR AS SHAREHOLDERS' REPRESENTATIVE Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE TO ELECT Ms. LI YAN AS THE COMPANY'S SUPERVISOR AS SHAREHOLDERS' REPRESENTATIVE Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE TO ELECT MR. WANG YA PING AS THE COMPANY'S SUPERVISOR AS SHAREHOLDERS' REPRESENTATIVE Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE THE REMUNERATION PROGRAM FOR THE MEMBERS OF THE NEW BOARD OF DIRECTORS AND BOARD OF SUPERVISORS, AND AUTHORIZE THE BOARD TO DETERMINE THE INDIVIDUAL REMUNERATION FOR EACH DIRECTOR AND SUPERVISOR Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE THE RESOLUTION OF PURCHASING "LIABILITY INSURANCE FOR DIRECTORS, SUPERVISORS AND SENIOR MANAGEMENT OFFICERS" FOR EACH MEMBER OF THE NEW BOARD OF DIRECTORS, BOARD OF SUPERVISORS AND SENIOR MANAGEMENT OFFICERS Y Abstain Against YANDEX NV YNDX B5BSZB3 21-May-2014 Management APPROVAL OF 2 Y For For YANDEX NV YNDX B5BSZB3 21-May-2014 Management ADDITION OF 2 Y For For YANDEX NV YNDX B5BSZB3 21-May-2014 Management GRANTING DISCHARGE TO THE DIRECTORS FOR THEIR MANAGEMENT DURING THE PAST FINANCIAL YEAR. Y For For YANDEX NV YNDX B5BSZB3 21-May-2014 Management PROPOSAL TO APPOINT HERMAN GREF AS A NON-EXECUTIVE MEMBER OF THE BOARD OF DIRECTORS WITH EFFECT FROM MAY 21, 2014. Y For For YANDEX NV YNDX B5BSZB3 21-May-2014 Management PROPOSAL TO RE-APPOINT ARKADY VOLOZH AS AN EXECUTIVE MEMBER OF THE BOARD OF DIRECTORS WITH EFFECT FROM MAY 21, 2014. Y For For YANDEX NV YNDX B5BSZB3 21-May-2014 Management PROPOSAL TO RE-APPOINT ALFRED FENAUGHTY AS A NON-EXECUTIVE MEMBER OF THE BOARD OF DIRECTORS WITH EFFECT FROM MAY 21, 2014. Y For For YANDEX NV YNDX B5BSZB3 21-May-2014 Management PROPOSAL TO RE-APPOINT ELENA IVASHENSEVA AS A NON-EXECUTIVE MEMBER OF THE BOARD OF DIRECTORS WITH EFFECT FROM MAY 21, 2014. Y For For YANDEX NV YNDX B5BSZB3 21-May-2014 Management PROPOSAL TO RE-APPOINT ROGIER RIJNJA AS A NON-EXECUTIVE MEMBER OF THE BOARD OF DIRECTORS WITH EFFECT FROM MAY 21, 2014. Y For For YANDEX NV YNDX B5BSZB3 21-May-2014 Management AUTHORIZATION TO CANCEL THE COMPANY'S OUTSTANDING CLASS C SHARES. Y For For YANDEX NV YNDX B5BSZB3 21-May-2014 Management AMENDMENT OF COMPANY'S ARTICLES OF ASSOCIATION TO REDUCE NUMBER OF AUTHORIZED SHARES AND EXECUTE THE NOTORIAL DEED OF AMENDMENT. Y For For YANDEX NV YNDX B5BSZB3 21-May-2014 Management AMENDMENT OF EQUITY INCENTIVE PLAN. Y For For YANDEX NV YNDX B5BSZB3 21-May-2014 Management APPOINTMENT OF THE EXTERNAL AUDITOR OF THE COMPANY'S CONSOLIDATED FINANCIAL STATEMENTS AND STATUTORY ACCOUNTS. Y For For YANDEX NV YNDX B5BSZB3 21-May-2014 Management AUTHORIZATION TO ISSUE ORDINARY SHARES AND PREFERENCES SHARES. Y Against Against YANDEX NV YNDX B5BSZB3 21-May-2014 Management AUTHORIZATION TO EXCLUDE PRE-EMPTIVE RIGHTS. Y Against Against YANDEX NV YNDX B5BSZB3 21-May-2014 Management AUTHORIZATION OF THE BOARD TO ACQUIRE SHARES IN THE COMPANY. Y Against Against YUM! BRANDS, INC. YUM 01-May-2014 Management ELECTION OF DIRECTOR: MICHAEL J. CAVANAGH Y For For YUM! BRANDS, INC. YUM 01-May-2014 Management ELECTION OF DIRECTOR: DAVID W. DORMAN Y For For YUM! BRANDS, INC. YUM 01-May-2014 Management ELECTION OF DIRECTOR: MASSIMO FERRAGAMO Y For For YUM! BRANDS, INC. YUM 01-May-2014 Management ELECTION OF DIRECTOR: MIRIAN M. GRADDICK-WEIR Y For For YUM! BRANDS, INC. YUM 01-May-2014 Management ELECTION OF DIRECTOR: BONNIE G. HILL Y For For YUM! BRANDS, INC. YUM 01-May-2014 Management ELECTION OF DIRECTOR: JONATHAN S. LINEN Y For For YUM! BRANDS, INC. YUM 01-May-2014 Management ELECTION OF DIRECTOR: THOMAS C. NELSON Y For For YUM! BRANDS, INC. YUM 01-May-2014 Management ELECTION OF DIRECTOR: DAVID C. NOVAK Y For For YUM! BRANDS, INC. YUM 01-May-2014 Management ELECTION OF DIRECTOR: THOMAS M. RYAN Y For For YUM! BRANDS, INC. YUM 01-May-2014 Management ELECTION OF DIRECTOR: JING-SHYH S. SU Y For For YUM! BRANDS, INC. YUM 01-May-2014 Management ELECTION OF DIRECTOR: ROBERT D. WALTER Y For For YUM! BRANDS, INC. YUM 01-May-2014 Management RATIFICATION OF INDEPENDENT AUDITORS. Y For For YUM! BRANDS, INC. YUM 01-May-2014 Management ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Y For For YUM! BRANDS, INC. YUM 01-May-2014 Management RE-APPROVAL OF PERFORMANCE MEASURES OF YUM! BRANDS, INC. EXECUTIVE INCENTIVE COMPENSATION PLAN. Y For For CONTENT KEY: A. Company Name - Company Name as it appeared on the ballot (e.g., Microsoft) B. Ticker - e.g., MSFT C. Security ID (cusip, isin, sedol) - as it appears on the ballot (e.g., 2383130) D. Meeting Type& Date - e.g., ANNUAL, SPECIAL; MM/DD/YYYY E. Agenda Item Number & Description - as it appeared on the ballot (e.g., 2. Approve Employee Stock Purchase Plan); identify each director considered for election. F. Management or Shareholder Proposal - identify whether the matter was proposed by the issuer or by a security holder (MGMT or SHAREHOLD) G. Voted - identify whether or not the registrant has voted on the matter (Y or N); if the matter was not voted include a footnote describing why the matter was not voted on. H. Fund Vote - FOR or AGAINST proposal, or ABSTAIN; FOR or WITHHOLD regarding election of directors I. Management Recommendation - FOR or AGAINST Registrant:WCM Focused Global Growth Fund Reporting Period: July 1, 2013 through June 30, 2014 FORM N-PX - PROXY VOTING RECORD REQUIREMENTS (a) Issuer's Name (b) Exchange Ticker Symbol (c)"CUSIP" # (d) Shareholder Meeting Date (f) Proposal Type (g) Voted (h) Vote Cast (i) For/Against Management ACE LIMITED ACE H0023R105 5/15/2014 Management APPROVAL OF THE ANNUAL REPORT, STANDALONE FINANCIAL STATEMENTS AND CONSOLIDATED FINANCIAL STATEMENTS OF ACE LIMITED FOR THE YEAR ENDED DECEMBER 31, 2013 Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ALLOCATION OF DISPOSABLE PROFIT Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management DISCHARGE OF THE BOARD OF DIRECTORS Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: JOHN EDWARDSON Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: KIMBERLY ROSS Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: ROBERT SCULLY Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: DAVID SIDWELL Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: EVAN G. GREENBERG Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: ROBERT M. HERNANDEZ Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: MICHAEL G. ATIEH Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: MARY A. CIRILLO Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: MICHAEL P. CONNORS Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: PETER MENIKOFF Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: LEO F. MULLIN Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: EUGENE B. SHANKS, JR. Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: THEODORE E. SHASTA Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: OLIVIER STEIMER Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF EVAN G. GREENBERG AS THE CHAIRMAN OF THE BOARD OF DIRECTORS UNTIL OUR NEXT ANNUAL GENERAL MEETING Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTOR: MICHAEL P. CONNORS Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTOR: MARY A. CIRILLO Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTOR: JOHN EDWARDSON Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTOR: ROBERT M. HERNANDEZ Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF HAMBURGER AG AS INDEPENDENT PROXY UNTIL THE CONCLUSION OF OUR NEXT ANNUAL GENERAL MEETING Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF PRICEWATERHOUSECOOPERS AG (ZURICH) AS OUR STATUTORY AUDITOR UNTIL OUR NEXT ANNUAL GENERAL MEETING Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PRICEWATERHOUSECOOPERS LLP (UNITED STATES) FOR PURPOSES OF UNITED STATES SECURITIES LAW REPORTING FOR THE YEAR ENDING DECEMBER 31, 2014 Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF BDO AG (ZURICH) AS SPECIAL AUDITING FIRM UNTIL OUR NEXT ANNUAL GENERAL MEETING Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management AMENDMENT OF THE ARTICLES OF ASSOCIATION RELATING TO AUTHORIZED SHARE CAPITAL FOR GENERAL PURPOSES Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management APPROVAL OF THE PAYMENT OF A DISTRIBUTION TO SHAREHOLDERS THROUGH REDUCTION OF THE PAR VALUE OF OUR SHARES, SUCH PAYMENT TO BE MADE IN FOUR QUARTERLY INSTALLMENTS AT SUCH TIMES DURING THE PERIOD THROUGH OUR NEXT ANNUAL GENERAL MEETING AS SHALL BE DETERMINED BY THE BOARD OF DIRECTORS Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Y Against Against ACE LIMITED ACE H0023R105 5/15/2014 Management IF A NEW AGENDA ITEM OR A NEW PROPOSAL FOR AN EXISTING AGENDA ITEM IS PUT BEFORE THE MEETING, I/WE HEREBY AUTHORIZE AND INSTRUCT THE INDEPENDENT PROXY TO VOTE AS FOLLOWS: MARK "FOR" TO VOTE IN ACCORDANCE WITH THE POSITION OF THE BOARD OF DIRECTORS; MARK "AGAINST" TO VOTE AGAINST NEW ITEMS AND PROPOSALS; MARK "ABSTAIN" TO ABSTAIN Y Against Against ACE LTD ACE H0023R105 1/10/2014 Management APPROVAL OF THE PAYMENT OF DIVIDENDS FROM LEGAL RESERVES Y For For ACE LTD ACE H0023R105 1/10/2014 Management ELECTION OF HOMBURGER AG AS OUR INDEPENDENT PROXY UNTIL THE CONCLUSION OF OUR 2 Y For For ACE LTD ACE H0023R105 1/10/2014 Management IF A NEW AGENDA ITEM OR A NEW PROPOSAL FOR AN EXISTING AGENDA ITEM IS PUT BEFORE THE MEETING I/WE HEREWITH AUTHORIZE AND INSTRUCT THE INDEPENDENT PROXY TO VOTE AS FOLLOWS IN RESPECT OF THE POSITION OF THE BOARD OF DIRECTORS Y Against Against ARM HOLDINGS PLC ARMH 5/1/2014 Management To receive the Company's Annual Report and Accounts for the financial year ended 31 December 2013 Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To declare a final dividend Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To approve the Remuneration report Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To approve the Remuneration Policy Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To elect Stuart Chambers as a Director Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To re-elect Simon Segars as a Director Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To re-elect Andy Green as a Director Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To re-elect Larry Hirst as a Director Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To re-elect Mike Muller as a Director Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To re-elect Kathleen O'Donovan as a Director Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To re-elect Janice Roberts as a Director Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To re-elect Tim Score as a Director Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To re-appoint PricewaterhouseCoopers LLP as auditors of the Company Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To authorise the Directors to fix the remuneration of the auditors Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To increase the limit on ordinary remuneration of Directors Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To grant the directors authority to allot shares Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To disapply pre-emption rights Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To authorise the Company to make market purchases of its own shares Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To authorise the Company to hold general meetings on 14 days notice Y Against Against ASOS PLC ASC.LN 12/4/2013 Management To receive and adopt the accounts of the Company for the financial year ended 31 August 2013 together with the Directors' Report and Auditors' Report on those accounts Y For For ASOS PLC ASC.LN 12/4/2013 Management To approve the Directors' Remuneration Report for the financial year ended 31 August 2013 Y Against Against ASOS PLC ASC.LN 12/4/2013 Management To elect Ian Dyson as a Director of the Company Y For For ASOS PLC ASC.LN 12/4/2013 Management To re-elect Nick Robertson as a Director of the Company Y For For ASOS PLC ASC.LN 12/4/2013 Management To re-elect Karen Jones as a Director of the Company Y For For ASOS PLC ASC.LN 12/4/2013 Management To re-appoint PricewaterhouseCoopers LLP as auditors of the Company Y Against Against ASOS PLC ASC.LN 12/4/2013 Management To authorise the directors to determine the amount of the auditors' remuneration Y Against Against ASOS PLC ASC.LN 12/4/2013 Management To authorise the directors to allot shares under section 551 of the Companies Act 2006 Y For For ASOS PLC ASC.LN 12/4/2013 Management To authorise the directors to disapply statutory pre-emption rights Y For For ASOS PLC ASC.LN 12/4/2013 Management To authorise the Company to make market purchases of its own shares Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management Election of Director - A. CHARLES BAILLIE Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management Election of Director - DONALD J. CARTY Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management Election of Director - AMB. GORDON D. GIFFIN Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management Election of Director - EDITH E. HOLIDAY Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management Election of Director - V.M. KEMPSTON DARKES Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management Election of Director - HON. DENIS LOSIER Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management Election of Director - HON. EDWARD C. LUMLEY Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management Election of Director - KEVIN G. LYNCH Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management Election of Director - CLAUDE MONGEAU Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management Election of Director - JAMES E. O'CONNOR Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management Election of Director - ROBERT PACE Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management Election of Director - ROBERT L. PHILLIPS Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management Election of Director - LAURA STEIN Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management APPOINTMENT OF KPMG LLP AS AUDITORS Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management NON-BINDING ADVISORY RESOLUTION TO ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR, THE FULL TEXT OF WHICH RESOLUTION IS SET OUT ON P. 6 OF THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR. Y For For CORE LABORATORIES N.V. CLB N22717107 5/13/2014 Management RE-ELECTION OF CLASS I SUPERVISORY DIRECTOR: DAVID M. DEMSHUR Y For For CORE LABORATORIES N.V. CLB N22717107 5/13/2014 Management RE-ELECTION OF CLASS I SUPERVISORY DIRECTOR: MICHAEL C. KEARNEY Y For For CORE LABORATORIES N.V. CLB N22717107 5/13/2014 Management RE-ELECTION OF CLASS I SUPERVISORY DIRECTOR: JAN WILLEM SODDERLAND Y For For CORE LABORATORIES N.V. CLB N22717107 5/13/2014 Management TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS OUR COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2014. Y For For CORE LABORATORIES N.V. CLB N22717107 5/13/2014 Management TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES DESCRIBED IN THE CD&A, AND THE COMPENSATION OF CORE LABORATORIES N.V.'S NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO THE SEC'S COMPENSATION DISCLOSURE RULES, INCLUDING THE COMPENSATION TABLES. Y For For CORE LABORATORIES N.V. CLB N22717107 5/13/2014 Management TO CONFIRM AND ADOPT OUR DUTCH STATUTORY ANNUAL ACCOUNTS IN THE ENGLISH LANGUAGE FOR THE FISCAL YEAR ENDED DECEMBER 31, 2013. Y Abstain Against CORE LABORATORIES N.V. CLB N22717107 5/13/2014 Management TO APPROVE AND RESOLVE THE CANCELLATION OF OUR REPURCHASED SHARES HELD AT 12:01 A.M. CET ON MAY 13, 2014. Y For For CORE LABORATORIES N.V. CLB N22717107 5/13/2014 Management TO APPROVE AND RESOLVE THE EXTENSION OF THE EXISTING AUTHORITY TO REPURCHASE UP TO 10% OF OUR ISSUED SHARE CAPITAL FROM TIME TO TIME FOR AN 18-MONTH PERIOD, UNTIL NOVEMBER 13, 2015, AND SUCH REPURCHASED SHARES MAY BE USED FOR ANY LEGAL PURPOSE. Y For For CORE LABORATORIES N.V. CLB N22717107 5/13/2014 Management TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO ISSUE SHARES AND/OR TO GRANT RIGHTS (INCLUDING OPTIONS TO PURCHASE) WITH RESPECT TO OUR COMMON AND PREFERENCE SHARES UP TO A MAXIMUM OF 10% OF OUTSTANDING SHARES PER ANNUM UNTIL NOVEMBER 13, 2015. Y For For CORE LABORATORIES N.V. CLB N22717107 5/13/2014 Management TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO LIMIT OR EXCLUDE THE PREEMPTIVE RIGHTS OF THE HOLDERS OF OUR COMMON SHARES AND/OR PREFERENCE SHARES UP TO A MAXIMUM OF 10% OF OUTSTANDING SHARES PER ANNUM UNTIL NOVEMBER 13, 2015. Y For For CORE LABORATORIES N.V. CLB N22717107 5/13/2014 Management TO APPROVE AND RESOLVE THE AMENDMENT AND RESTATEMENT OF THE CORE LABORATORIES N.V. 2(THE "DIRECTOR PLAN"), THE PRINCIPAL PURPOSE OF WHICH IS TO EXTEND THE TERM OF THE DIRECTOR PLAN THROUGH MAY 12, 2024. Y For For CORE LABORATORIES N.V. CLB N22717107 5/13/2014 Management TO APPROVE AND RESOLVE THE AMENDMENT AND RESTATEMENT OF THE CORE LABORATORIES N.V. 2007 LONG-TERM INCENTIVE PLAN (THE "LTIP"), THE PRINCIPAL PURPOSES OF WHICH ARE TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER, TO EXTEND THE TERM OF THE LTIP THROUGH MAY 12, 2(M) OF THE INTERNAL REVENUE CODE OF 1986. Y For For NESTLE SA NESN.CH 4/10/2014 Management Approval of the Annual Report, the financial statements of Nestle S.A. and the consolidated financial statements of the Nestle Group for 2013 Y For For NESTLE SA NESN.CH 4/10/2014 Management Acceptance of the Compensation Report 2013 (advisory vote) Y For For NESTLE SA NESN.CH 4/10/2014 Management Release of the members of the Board of Directors and of the Management Y For For NESTLE SA NESN.CH 4/10/2014 Management Appropriation of profits resulting from the balance sheet of Nestle S.A. (proposed dividend) for the financial year 2013 Y For For NESTLE SA NESN.CH 4/10/2014 Management Revision of the Articles of Association. Adaptation to new Swiss Company Law Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election to the Board of Directors: Mr Peter Brabeck-Letmathe Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election to the Board of Directors: Mr Paul Bulcke Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election to the Board of Directors: Mr Andreas Koopmann Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election to the Board of Directors: Mr Rolf Hanggi Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election to the Board of Directors: Mr Beat Hess Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election to the Board of Directors: Mr Daniel Borel Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election to the Board of Directors: Mr Steven G. Hoch Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election to the Board of Directors: Ms Naina Lal Kidwai Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election to the Board of Directors: Ms Titia de Lange Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election to the Board of Directors: Mr Jean-Pierre Roth Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election to the Board of Directors: Ms Ann M. Veneman Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election to the Board of Directors: Mr Henri de Castries Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election to the Board of Directors: Ms Eva Cheng Y For For NESTLE SA NESN.CH 4/10/2014 Management Election of the Chairman of the Board of Directors: Mr Peter Brabeck-Letmathe Y For For NESTLE SA NESN.CH 4/10/2014 Management Election of the member of the Compensation Committee: Mr Beat Hess Y For For NESTLE SA NESN.CH 4/10/2014 Management Election of the member of the Compensation Committee: Mr Daniel Borel Y For For NESTLE SA NESN.CH 4/10/2014 Management Election of the member of the Compensation Committee: Mr Andreas Koopmann Y For For NESTLE SA NESN.CH 4/10/2014 Management Election of the member of the Compensation Committee: Mr Jean-Pierre Roth Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election of the statutory auditors KPMG SA, Geneva branch Y For For NESTLE SA NESN.CH 4/10/2014 Management Election of the Independent Representative Hartmann Dreyer, Attorneys-at-Law Y For For NESTLE SA NESN.CH 4/10/2014 Management Vote in accordance with the proposal of the Board of Directors Y For For PERRIGO COMPANY PRGO 11/11/2013 Management ADOPTING THE TRANSACTION AGREEMENT, DATED JULY 28, 2013, BETWEEN AND AMONG ELAN CORPORATION, PLC ("ELAN"), PERRIGO COMPANY ("PERRIGO"), LEOPARD COMPANY, HABSONT LIMITED AND PERRIGO COMPANY LIMITED (F/K/A BLISFONT LIMITED) ("NEW PERRIGO") (THE ''TRANSACTION AGREEMENT") AND APPROVING THE MERGER. Y For For PERRIGO COMPANY PRGO 11/11/2013 Management APPROVING THE CREATION OF DISTRIBUTABLE RESERVES, BY REDUCING SOME OR ALL OF THE SHARE PREMIUM OF NEW PERRIGO RESULTING FROM THE ISSUANCE OF NEW PERRIGO ORDINARY SHARES PURSUANT TO THE SCHEME OF ARRANGEMENT BY WHICH NEW PERRIGO WILL ACQUIRE ELAN. Y For For PERRIGO COMPANY PRGO 11/11/2013 Management CONSIDERING AND, ON A NON-BINDING ADVISORY BASIS, VOTING UPON SPECIFIED COMPENSATORY ARRANGEMENTS BETWEEN PERRIGO AND ITS NAMED EXECUTIVE OFFICERS RELATING TO THE TRANSACTION AGREEMENT. Y For For PERRIGO COMPANY PRGO 11/11/2013 Management RE-APPROVING THE PERFORMANCE GOALS INCLUDED IN THE PERRIGO COMPANY ANNUAL INCENTIVE PLAN. Y For For PERRIGO COMPANY PRGO 11/11/2013 Management APPROVING THE AMENDMENT AND RESTATEMENT OF THE PERRIGO COMPANY 2 Y For For PERRIGO COMPANY PRGO 11/11/2013 Management APPROVING ANY MOTION TO ADJOURN THE PERRIGO SPECIAL MEETING, OR ANY ADJOURNMENTS THEREOF, TO ANOTHER TIME OR PLACE IF NECESSARY OR APPROPRIATE, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management THOMAS WROE, JR. - Director Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management MARTHA SULLIVAN - Director Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management LEWIS B. CAMPBELL - Director Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management PAUL EDGERLEY - Director Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management MICHAEL J. JACOBSON - Director Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management JOHN LEWIS - Director Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management CHARLES W. PEFFER - Director Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management KIRK P. POND - Director Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management STEPHEN ZIDE - Director Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management ANDREW TEICH - Director Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management JAMES HEPPELMANN - Director Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITOR FOR THE 2 Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management ADOPT THE DUTCH STATUTORY ANNUAL ACCOUNTS FOR 2 Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management DISCHARGE MEMBERS OF THE BOARD OF DIRECTORS FROM CERTAIN LIABILITIES FOR FISCAL YEAR 2013 Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management AMEND THE REMUNERATION POLICY OF THE BOARD OF DIRECTORS Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management EXTEND TO THE BOARD OF DIRECTORS THE AUTHORITY TO REPURCHASE UP TO 10% OF THE OUTSTANDING ORDINARY SHARES IN THE CAPITAL OF THE COMPANY FOR 18 MONTHS Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management ADVISORY PROPOSAL ON THE 2"EXECUTIVE COMPENSATION" Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management ADVISORY PROPOSAL ON HOW OFTEN TO VOTE FOR APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS Y For For SGS SA SGSN.CH 3/13/2014 Management Approval of the 2013 annual report, SGS SA's and SGS Group's financial statements Y For For SGS SA SGSN.CH 3/13/2014 Management Approval of the 2013 Group report on remuneration (advisory Vote) Y Against Against SGS SA SGSN.CH 3/13/2014 Management Release of the Board of Directors and of the Management Y For For SGS SA SGSN.CH 3/13/2014 Management Appropriation of profits of SGS SA, declaration of a dividend of CHF 65.- per share Y For For SGS SA SGSN.CH 3/13/2014 Management Adoption of/Amendment to certain provisions of the Articles of Association: Articles 6, 6bis, 6ter, 9(2), 13(3), 15, 16(4) et/and (7), 18(1) et/and (3), 19(1), 20, 21(4) and 27(1) Y For For SGS SA SGSN.CH 3/13/2014 Management Removal of Article 16(4) of the Articles of Association (special majority requirement for the adoption of certain resolutions at the General Meeting of Shareholders) Y For For SGS SA SGSN.CH 3/13/2014 Management Election to the Board of Director: M. Sergio Marchionne Y For For SGS SA SGSN.CH 3/13/2014 Management Election to the Board of Director: M. Paul Desmarais, Jr. Y For For SGS SA SGSN.CH 3/13/2014 Management Election to the Board of Director: M. August von Finck Y For For SGS SA SGSN.CH 3/13/2014 Management Election to the Board of Director: M. August Francois von Finck Y For For SGS SA SGSN.CH 3/13/2014 Management Election to the Board of Director: M. Ian Gallienne Y For For SGS SA SGSN.CH 3/13/2014 Management Election to the Board of Director: M. Cornelius Grupp Y For For SGS SA SGSN.CH 3/13/2014 Management Election to the Board of Director: M. Peter Kalantzis Y For For SGS SA SGSN.CH 3/13/2014 Management Election to the Board of Director: M. Gerard Lamarche Y For For SGS SA SGSN.CH 3/13/2014 Management Election to the Board of Director: M. Shelby R. du Pasquier Y For For SGS SA SGSN.CH 3/13/2014 Management Election of Mr. Sergio Marchionne as chairman of the Board of Directors Y For For SGS SA SGSN.CH 3/13/2014 Management Election of the member of the nomination and remuneration committee: M. August von Finck Y For For SGS SA SGSN.CH 3/13/2014 Management Election of the member of the nomination and remuneration committee: M. Ian Gallienne Y For For SGS SA SGSN.CH 3/13/2014 Management Election of the member of the nomination and remuneration committee: M. Shelby R. du Pasquier Y For For SGS SA SGSN.CH 3/13/2014 Management Election of Deloitte SA as Auditors Y For For SGS SA SGSN.CH 3/13/2014 Management Election of the Independent Proxy (Jeandin & Defacqz, Geneva) Y For For SGS SA SGSN.CH 3/13/2014 Management In the case of ad-hoc/Miscellaneous shareholder motions proposed during the general meeting, I authorize my proxy to act as follows in accordance with the board of directors Y For For SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To receive the audited consolidated financial statements and the reports of the directors (the "Directors") and auditors for the year ended 31 December 2013 Y For For SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To declare a final dividend of HKD 0.28 per share for the year ended 31 December 2013 Y For For SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To re-elect Ms. Karen Yifen CHANG as independent non-executive Director Y For For SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To re-elect Mr. Desmond MURRAY as independent non-executive Director Y For For SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To re-elect Mr. HE Yi as independent non-executive Director Y For For SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To authorize the board of Directors (the "Board") to fix the respective directors' Remuneration Y For For SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To re-appoint KPMG as auditors and to authorize the Board to fix their remuneration Y For For SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To give a general mandate to the Directors to repurchase shares of the Company not exceeding 10% of the total number of issued shares in the share capital of the Company as at the date of this resolution Y For For SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To give a general mandate to the Directors to issue, allot and deal with additional shares of the Company not exceeding 20% of the total number of issued shares in the share capital of the Company as at the date of this resolution Y Against Against SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To extend the general mandate granted to the Directors to issue, allot and deal with additional shares in the capital of the Company by the aggregate number of the shares repurchased by the Company Y Against Against TAIWAN SEMICONDUCTOR MFG. CO. LTD. TSM 6/24/2014 Management TO ACCEPT 2 Y For For TAIWAN SEMICONDUCTOR MFG. CO. LTD. TSM 6/24/2014 Management TO APPROVE THE PROPOSAL FOR DISTRIBUTION OF 2013 PROFITS Y For For TAIWAN SEMICONDUCTOR MFG. CO. LTD. TSM 6/24/2014 Management TO REVISE THE FOLLOWING INTERNAL RULES: (A) PROCEDURES FOR ACQUISITION OR DISPOSAL OF ASSETS, (B) PROCEDURES FOR FINANCIAL DERIVATIVES TRANSACTIONS Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO RECEIVE AND CONSIDER THE AUDITED FINANCIAL STATEMENTS AND THE REPORTS OF THE DIRECTORS AND AUDITOR FOR THE YEAR ENDED 31 DECEMBER 2013 Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO DECLARE A FINAL DIVIDEND Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO RE-ELECT MR LAU CHI PING MARTIN AS DIRECTOR Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO RE-ELECT MR CHARLES ST LEGER SEARLE AS DIRECTOR Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO AUTHORISE THE BOARD OF DIRECTORS TO FIX THE DIRECTORS' REMUNERATION Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO RE-APPOINT AUDITOR AND TO AUTHORISE THE BOARD OF DIRECTORS TO FIX THEIR REMUNERATION Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO GRANT A GENERAL MANDATE TO THE DIRECTORS TO ISSUE NEW SHARES (ORDINARY RESOLUTION 5 AS SET OUT IN THE NOTICE OF THE AGM) Y Against Against TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO GRANT A GENERAL MANDATE TO THE DIRECTORS TO REPURCHASE SHARES (ORDINARY RESOLUTION 6 AS SET OUT IN THE NOTICE OF THE AGM) Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO EXTEND THE GENERAL MANDATE TO ISSUE NEW SHARES BY ADDING THE NUMBER OF SHARES REPURCHASED (ORDINARY RESOLUTION 7 AS SET OUT IN THE NOTICE OF THE AGM) Y Against Against TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO APPROVE THE SHARE SUBDIVISION (ORDINARY RESOLUTION 8 AS SET OUT IN THE NOTICE OF AGM) Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO ADOPT THE OPTION SCHEME OF RIOT GAMES, INC. (ORDINARY RESOLUTION 9 AS SET OUT IN THE NOTICE OF AGM) Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO AMEND THE EXISTING MEMORANDUM OF ASSOCIATION AND ARTICLES OF ASSOCIATION AND TO ADOPT THE AMENDED AND RESTATED MEMORANDUM OF ASSOCIATION AND ARTICLES OF ASSOCIATION (SPECIAL RESOLUTION 10 AS SET OUT IN THE NOTICE OF AGM) Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE THE RESOLUTION OF AMENDMENTS TO THE ARTICLES OF ASSOCIATION AND ITS APPENDIX Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE THE COMPANY'S 2 Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE THE COMPANY'S 2 Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE THE COMPANY'S 2(AUDITED) Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE THE COMPANY'S 2(INCLUDING DIVIDENDS DISTRIBUTION) PROPOSAL Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE THE RE- APPOINTMENT OF PRICEWATERHOUSECOOPERS ZHONG TIAN LLP AS THE COMPANY'S AUDITOR FOR YEAR 2 Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE THE RE- APPOINTMENT OF PRICEWATERHOUSECOOPERS ZHONG TIAN LLP AS THE COMPANY'S INTERNAL CONTROL AUDITOR FOR YEAR 2 Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE TO ELECT MR. SUN MING BO AS THE COMPANY'S EXECUTIVE DIRECTOR Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE TO ELECT MR. HUANG KE XING AS THE COMPANY'S EXECUTIVE DIRECTOR Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE TO ELECT Ms. JIANG HONG AS THE COMPANY'S EXECUTIVE DIRECTOR Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE TO ELECT MR. YU ZHU MING AS THE COMPANY'S EXECUTIVE DIRECTOR Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE TO ELECT MR. YASUTAKA SUGIURA AS THE COMPANY'S NON-EXECUTIVE DIRECTOR Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE TO ELECT MR. WANG XUE ZHENG AS THE COMPANY'S INDEPENDENT NON- EXECUTIVE DIRECTOR Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE TO ELECT MR. MA HAI TAO AS THE COMPANY'S INDEPENDENT NON-EXECUTIVE DIRECTOR Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE TO ELECT MR. BEN SHENG LIN AS THE COMPANY'S INDEPENDENT NON-EXECUTIVE DIRECTOR Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE TO ELECT MR. JIANG MIN AS THE COMPANY'S INDEPENDENT NON-EXECUTIVE DIRECTOR Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE TO ELECT MR. DUAN JIA JUN AS THE COMPANY'S SUPERVISOR AS SHAREHOLDERS' REPRESENTATIVE Y Against Against TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE TO ELECT MR. KATSUYUKI KAWATSURA AS THE COMPANY'S SUPERVISOR AS SHAREHOLDERS' REPRESENTATIVE Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE TO ELECT Ms. LI YAN AS THE COMPANY'S SUPERVISOR AS SHAREHOLDERS' REPRESENTATIVE Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE TO ELECT MR. WANG YA PING AS THE COMPANY'S SUPERVISOR AS SHAREHOLDERS' REPRESENTATIVE Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE THE REMUNERATION PROGRAM FOR THE MEMBERS OF THE NEW BOARD OF DIRECTORS AND BOARD OF SUPERVISORS, AND AUTHORIZE THE BOARD TO DETERMINE THE INDIVIDUAL REMUNERATION FOR EACH DIRECTOR AND SUPERVISOR Y For For TSINGTAO BREWERY CO LTD 168.HK 16-Jun-2014 Management TO CONSIDER AND APPROVE THE RESOLUTION OF PURCHASING "LIABILITY INSURANCE FOR DIRECTORS, SUPERVISORS AND SENIOR MANAGEMENT OFFICERS" FOR EACH MEMBER OF THE NEW BOARD OF DIRECTORS, BOARD OF SUPERVISORS AND SENIOR MANAGEMENT OFFICERS Y Abstain Against YUM! BRANDS, INC. YUM 01-May-2014 Management ELECTION OF DIRECTOR: MICHAEL J. CAVANAGH Y For For YUM! BRANDS, INC. YUM 01-May-2014 Management ELECTION OF DIRECTOR: DAVID W. DORMAN Y For For YUM! BRANDS, INC. YUM 01-May-2014 Management ELECTION OF DIRECTOR: MASSIMO FERRAGAMO Y For For YUM! BRANDS, INC. YUM 01-May-2014 Management ELECTION OF DIRECTOR: MIRIAN M. GRADDICK-WEIR Y For For YUM! BRANDS, INC. YUM 01-May-2014 Management ELECTION OF DIRECTOR: BONNIE G. HILL Y For For YUM! BRANDS, INC. YUM 01-May-2014 Management ELECTION OF DIRECTOR: JONATHAN S. LINEN Y For For YUM! BRANDS, INC. YUM 01-May-2014 Management ELECTION OF DIRECTOR: THOMAS C. NELSON Y For For YUM! BRANDS, INC. YUM 01-May-2014 Management ELECTION OF DIRECTOR: DAVID C. NOVAK Y For For YUM! BRANDS, INC. YUM 01-May-2014 Management ELECTION OF DIRECTOR: THOMAS M. RYAN Y For For YUM! BRANDS, INC. YUM 01-May-2014 Management ELECTION OF DIRECTOR: JING-SHYH S. SU Y For For YUM! BRANDS, INC. YUM 01-May-2014 Management ELECTION OF DIRECTOR: ROBERT D. WALTER Y For For YUM! BRANDS, INC. YUM 01-May-2014 Management RATIFICATION OF INDEPENDENT AUDITORS. Y For For YUM! BRANDS, INC. YUM 01-May-2014 Management ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Y For For YUM! BRANDS, INC. YUM 01-May-2014 Management RE-APPROVAL OF PERFORMANCE MEASURES OF YUM! BRANDS, INC. EXECUTIVE INCENTIVE COMPENSATION PLAN. Y For For 3M COMPANY MMM 13-May-2014 Management ELECTION OF DIRECTOR: LINDA G. ALVARADO Y For For 3M COMPANY MMM 13-May-2014 Management ELECTION OF DIRECTOR: THOMAS "TONY" K. BROWN Y For For 3M COMPANY MMM 13-May-2014 Management ELECTION OF DIRECTOR: VANCE D. COFFMAN Y For For 3M COMPANY MMM 13-May-2014 Management ELECTION OF DIRECTOR: MICHAEL L. ESKEW Y For For 3M COMPANY MMM 13-May-2014 Management ELECTION OF DIRECTOR: HERBERT L. HENKEL Y For For 3M COMPANY MMM 13-May-2014 Management ELECTION OF DIRECTOR: MUHTAR KENT Y For For 3M COMPANY MMM 13-May-2014 Management ELECTION OF DIRECTOR: EDWARD M. LIDDY Y For For 3M COMPANY MMM 13-May-2014 Management ELECTION OF DIRECTOR: INGE G. THULIN Y For For 3M COMPANY MMM 13-May-2014 Management ELECTION OF DIRECTOR: ROBERT J. ULRICH Y For For 3M COMPANY MMM 13-May-2014 Management TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Y For For 3M COMPANY MMM 13-May-2014 Management ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Y For For 3M COMPANY MMM 13-May-2014 Shareholder STOCKHOLDER PROPOSAL ON RIGHT TO ACT BY WRITTEN CONSENT. Y For Against AMAZON.COM, INC. AMZN 21-May-2014 Management ELECTION OF DIRECTOR: JEFFREY P. BEZOS Y For For AMAZON.COM, INC. AMZN 21-May-2014 Management ELECTION OF DIRECTOR: TOM A. ALBERG Y For For AMAZON.COM, INC. AMZN 21-May-2014 Management ELECTION OF DIRECTOR: JOHN SEELY BROWN Y For For AMAZON.COM, INC. AMZN 21-May-2014 Management ELECTION OF DIRECTOR: WILLIAM B. GORDON Y For For AMAZON.COM, INC. AMZN 21-May-2014 Management ELECTION OF DIRECTOR: JAMIE S. GORELICK Y For For AMAZON.COM, INC. AMZN 21-May-2014 Management ELECTION OF DIRECTOR: ALAIN MONIE Y For For AMAZON.COM, INC. AMZN 21-May-2014 Management ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Y For For AMAZON.COM, INC. AMZN 21-May-2014 Management ELECTION OF DIRECTOR: THOMAS O. RYDER Y For For AMAZON.COM, INC. AMZN 21-May-2014 Management ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER Y For For AMAZON.COM, INC. AMZN 21-May-2014 Management RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Y For For AMAZON.COM, INC. AMZN 21-May-2014 Management ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Y For For AMAZON.COM, INC. AMZN 21-May-2014 Shareholder SHAREHOLDER PROPOSAL REGARDING A REPORT CONCERNING CORPORATE POLITICAL CONTRIBUTIONS Y For Against CELGENE CORPORATION CELG 18-Jun-2014 Management ROBERT J. HUGIN Y For For CELGENE CORPORATION CELG 18-Jun-2014 Management R.W. BARKER, D. PHIL. Y For For CELGENE CORPORATION CELG 18-Jun-2014 Management MICHAEL D. CASEY Y For For CELGENE CORPORATION CELG 18-Jun-2014 Management CARRIE S. COX Y For For CELGENE CORPORATION CELG 18-Jun-2014 Management RODMAN L. DRAKE Y For For CELGENE CORPORATION CELG 18-Jun-2014 Management M.A. FRIEDMAN, M.D. Y For For CELGENE CORPORATION CELG 18-Jun-2014 Management GILLA KAPLAN, PH.D. Y For For CELGENE CORPORATION CELG 18-Jun-2014 Management JAMES J. LOUGHLIN Y For For CELGENE CORPORATION CELG 18-Jun-2014 Management ERNEST MARIO, PH.D. Y For For CELGENE CORPORATION CELG 18-Jun-2014 Management RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Y For For CELGENE CORPORATION CELG 18-Jun-2014 Management AMENDMENT OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF COMMON STOCK AND TO EFFECT A STOCK SPLIT. Y For For CELGENE CORPORATION CELG 18-Jun-2014 Management APPROVAL OF AN AMENDMENT OF THE COMPANY'S 2 Y Against Against CELGENE CORPORATION CELG 18-Jun-2014 Management APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Y For For CELGENE CORPORATION CELG 18-Jun-2014 Shareholder STOCKHOLDER PROPOSAL DESCRIBED IN MORE DETAIL IN THE PROXY STATEMENT. Y For Against CME GROUP INC. CME 21-May-2014 Management ELECTION OF DIRECTOR: TERRENCE A. DUFFY Y For For CME GROUP INC. CME 21-May-2014 Management ELECTION OF DIRECTOR: PHUPINDER S. GILL Y For For CME GROUP INC. CME 21-May-2014 Management ELECTION OF DIRECTOR: TIMOTHY S. BITSBERGER Y For For CME GROUP INC. CME 21-May-2014 Management ELECTION OF DIRECTOR: CHARLES P. CAREY Y For For CME GROUP INC. CME 21-May-2014 Management ELECTION OF DIRECTOR: DENNIS H. CHOOKASZIAN Y For For CME GROUP INC. CME 21-May-2014 Management ELECTION OF DIRECTOR: MARTIN J. GEPSMAN Y For For CME GROUP INC. CME 21-May-2014 Management ELECTION OF DIRECTOR: LARRY G. GERDES Y For For CME GROUP INC. CME 21-May-2014 Management ELECTION OF DIRECTOR: DANIEL R. GLICKMAN Y For For CME GROUP INC. CME 21-May-2014 Management ELECTION OF DIRECTOR: J. DENNIS HASTERT Y For For CME GROUP INC. CME 21-May-2014 Management ELECTION OF DIRECTOR: LEO MELAMED Y For For CME GROUP INC. CME 21-May-2014 Management ELECTION OF DIRECTOR: WILLIAM P. MILLER II Y For For CME GROUP INC. CME 21-May-2014 Management ELECTION OF DIRECTOR: JAMES E. OLIFF Y For For CME GROUP INC. CME 21-May-2014 Management ELECTION OF DIRECTOR: EDEMIR PINTO Y For For CME GROUP INC. CME 21-May-2014 Management ELECTION OF DIRECTOR: ALEX J. POLLOCK Y For For CME GROUP INC. CME 21-May-2014 Management ELECTION OF DIRECTOR: JOHN F. SANDNER Y For For CME GROUP INC. CME 21-May-2014 Management ELECTION OF DIRECTOR: TERRY L. SAVAGE Y For For CME GROUP INC. CME 21-May-2014 Management ELECTION OF DIRECTOR: WILLIAM R. SHEPARD Y For For CME GROUP INC. CME 21-May-2014 Management ELECTION OF DIRECTOR: DENNIS A. SUSKIND Y For For CME GROUP INC. CME 21-May-2014 Management RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Y For For CME GROUP INC. CME 21-May-2014 Management ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Y For For CME GROUP INC. CME 21-May-2014 Management APPROVAL OF AN AMENDMENT TO THE CME GROUP INC. DIRECTOR STOCK PLAN. Y For For CME GROUP INC. CME 21-May-2014 Management APPROVAL OF AN AMENDMENT TO THE CME GROUP INC. INCENTIVE PLAN FOR OUR NAMED EXECUTIVE OFFICERS. Y For For CME GROUP INC. CME 21-May-2014 Management APPROVAL OF AN AMENDMENT TO THE CME GROUP INC. CERTIFICATE OF INCORPORATION TO MODIFY THE DIRECTOR ELECTION RIGHTS OF CERTAIN CLASS B SHAREHOLDERS RESULTING IN A REDUCTION IN THE NUMBER OF "CLASS B DIRECTORS" FROM SIX TO THREE. Y For For EBAY INC. EBAY 13-May-2014 Management FRED D. ANDERSON Y For For EBAY INC. EBAY 13-May-2014 Management EDWARD W. BARNHOLT Y For For EBAY INC. EBAY 13-May-2014 Management SCOTT D. COOK Y For For EBAY INC. EBAY 13-May-2014 Management JOHN J. DONAHOE Y For For EBAY INC. EBAY 13-May-2014 Management TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Y For For EBAY INC. EBAY 13-May-2014 Management TO APPROVE THE AMENDMENT AND RESTATEMENT OF OUR 2 Y For For EBAY INC. EBAY 13-May-2014 Management TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2014. Y For For EBAY INC. EBAY 13-May-2014 Shareholder TO CONSIDER A STOCKHOLDER PROPOSAL SUBMITTED BY JOHN CHEVEDDEN REGARDING STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING, IF PROPERLY PRESENTED BEFORE THE MEETING. Y For Against EXPRESS SCRIPTS HOLDING COMPANY ESRX B7QQYV9 07-May-2014 Management ELECTION OF DIRECTOR: GARY G. BENANAV Y For For EXPRESS SCRIPTS HOLDING COMPANY ESRX B7QQYV9 07-May-2014 Management ELECTION OF DIRECTOR: MAURA C. BREEN Y For For EXPRESS SCRIPTS HOLDING COMPANY ESRX B7QQYV9 07-May-2014 Management ELECTION OF DIRECTOR: WILLIAM J. DELANEY Y For For EXPRESS SCRIPTS HOLDING COMPANY ESRX B7QQYV9 07-May-2014 Management ELECTION OF DIRECTOR: NICHOLAS J. LAHOWCHIC Y For For EXPRESS SCRIPTS HOLDING COMPANY ESRX B7QQYV9 07-May-2014 Management ELECTION OF DIRECTOR: THOMAS P. MAC MAHON Y For For EXPRESS SCRIPTS HOLDING COMPANY ESRX B7QQYV9 07-May-2014 Management ELECTION OF DIRECTOR: FRANK MERGENTHALER Y For For EXPRESS SCRIPTS HOLDING COMPANY ESRX B7QQYV9 07-May-2014 Management ELECTION OF DIRECTOR: WOODROW A. MYERS, JR., MD Y For For EXPRESS SCRIPTS HOLDING COMPANY ESRX B7QQYV9 07-May-2014 Management ELECTION OF DIRECTOR: JOHN O. PARKER, JR. Y For For EXPRESS SCRIPTS HOLDING COMPANY ESRX B7QQYV9 07-May-2014 Management ELECTION OF DIRECTOR: GEORGE PAZ Y For For EXPRESS SCRIPTS HOLDING COMPANY ESRX B7QQYV9 07-May-2014 Management ELECTION OF DIRECTOR: WILLIAM L. ROPER, MD, MPH Y For For EXPRESS SCRIPTS HOLDING COMPANY ESRX B7QQYV9 07-May-2014 Management ELECTION OF DIRECTOR: SEYMOUR STERNBERG Y For For EXPRESS SCRIPTS HOLDING COMPANY ESRX B7QQYV9 07-May-2014 Management TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2014. Y For For EXPRESS SCRIPTS HOLDING COMPANY ESRX B7QQYV9 07-May-2014 Management TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Y For For PRICESMART, INC PSMT 22-Jan-2014 Management SHERRY S. BAHRAMBEYGUI Y For For PRICESMART, INC PSMT 22-Jan-2014 Management GONZALO BARRUTIETA Y For For PRICESMART, INC PSMT 22-Jan-2014 Management KATHERINE L. HENSLEY Y For For PRICESMART, INC PSMT 22-Jan-2014 Management LEON C. JANKS Y For For PRICESMART, INC PSMT 22-Jan-2014 Management JOSE LUIS LAPARTE Y For For PRICESMART, INC PSMT 22-Jan-2014 Management MITCHELL G. LYNN Y For For PRICESMART, INC PSMT 22-Jan-2014 Management ROBERT E. PRICE Y For For PRICESMART, INC PSMT 22-Jan-2014 Management EDGAR ZURCHER Y For For GOOGLE INC. GOOG B020QX2 14-May-2014 Management LARRY PAGE Y For For GOOGLE INC. GOOG B020QX2 14-May-2014 Management SERGEY BRIN Y Withheld GOOGLE INC. GOOG B020QX2 14-May-2014 Management ERIC E. SCHMIDT Y For For GOOGLE INC. GOOG B020QX2 14-May-2014 Management L. JOHN DOERR Y For For GOOGLE INC. GOOG B020QX2 14-May-2014 Management DIANE B. GREENE Y For For GOOGLE INC. GOOG B020QX2 14-May-2014 Management JOHN L. HENNESSY Y For For GOOGLE INC. GOOG B020QX2 14-May-2014 Management ANN MATHER Y For For GOOGLE INC. GOOG B020QX2 14-May-2014 Management PAUL S. OTELLINI Y For For GOOGLE INC. GOOG B020QX2 14-May-2014 Management K. RAM SHRIRAM Y For For GOOGLE INC. GOOG B020QX2 14-May-2014 Management SHIRLEY M. TILGHMAN Y For For GOOGLE INC. GOOG B020QX2 14-May-2014 Management THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Y For For GOOGLE INC. GOOG B020QX2 14-May-2014 Management THE APPROVAL OF 2 Y Against Against GOOGLE INC. GOOG B020QX2 14-May-2014 Shareholder A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Y For Against GOOGLE INC. GOOG B020QX2 14-May-2014 Shareholder A STOCKHOLDER PROPOSAL REGARDING A LOBBYING REPORT, IF PROPERLY PRESENTED AT THE MEETING. Y For Against GOOGLE INC. GOOG B020QX2 14-May-2014 Shareholder A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. Y For Against GOOGLE INC. GOOG B020QX2 14-May-2014 Shareholder A STOCKHOLDER PROPOSAL REGARDING TAX POLICY PRINCIPLES, IF PROPERLY PRESENTED AT THE MEETING. Y Against For GOOGLE INC. GOOG B020QX2 14-May-2014 Shareholder A STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIRMAN OF THE BOARD POLICY, IF PROPERLY PRESENTED AT THE MEETING. Y For Against MONSANTO COMPANY MON 28-Jan-2014 Management ELECTION OF DIRECTOR: GREGORY H. BOYCE Y For For MONSANTO COMPANY MON 28-Jan-2014 Management ELECTION OF DIRECTOR: LAURA K. IPSEN Y For For MONSANTO COMPANY MON 28-Jan-2014 Management ELECTION OF DIRECTOR: WILLIAM U. PARFET Y For For MONSANTO COMPANY MON 28-Jan-2014 Management ELECTION OF DIRECTOR: GEORGE H. POSTE, PH.D., D.V.M. Y For For MONSANTO COMPANY MON 28-Jan-2014 Management RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Y For For MONSANTO COMPANY MON 28-Jan-2014 Management ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. Y For For MONSANTO COMPANY MON 28-Jan-2014 Shareholder SHAREOWNER PROPOSAL REQUESTING A REPORT RELATED TO LABELING OF FOOD PRODUCED WITH GENETIC ENGINEERING. Y Against For MONSANTO COMPANY MON 28-Jan-2014 Shareholder SHAREOWNER PROPOSAL REQUESTING A REPORT ON CERTAIN MATTERS RELATED TO GMO PRODUCTS. Y Against For TD AMERITRADE HOLDING CORPORATION AMTD 12-Feb-2014 Management DAN W. COOK III Y For For TD AMERITRADE HOLDING CORPORATION AMTD 12-Feb-2014 Management JOSEPH H. MOGLIA Y For For TD AMERITRADE HOLDING CORPORATION AMTD 12-Feb-2014 Management WILBUR J. PREZZANO Y For For TD AMERITRADE HOLDING CORPORATION AMTD 12-Feb-2014 Management ADVISORY VOTE ON EXECUTIVE COMPENSATION. Y For For TD AMERITRADE HOLDING CORPORATION AMTD 12-Feb-2014 Management RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2014. Y For For CONTENT KEY: A. Company Name - Company Name as it appeared on the ballot (e.g., Microsoft) B. Ticker - e.g., MSFT C. Security ID (cusip, isin, sedol) - as it appears on the ballot (e.g., 2383130) D. Meeting Type & Date - e.g., ANNUAL, SPECIAL; MM/DD/YYYY E. Agenda Item Number & Description - as it appeared on the ballot (e.g., 2. Approve Employee Stock Purchase Plan); identify each director considered for election. F. Management or Shareholder Proposal - identify whether the matter was proposed by the issuer or by a security holder (MGMT or SHAREHOLD) G. Voted - identify whether or not the registrant has voted on the matter (Y or N); if the matter was not voted include a footnote describing why the matter was not voted on. H. Fund Vote - FOR or AGAINST proposal, or ABSTAIN; FOR or WITHHOLD regarding election of directors I. Management Recommendation - FOR or AGAINST Registrant:WCM Focused International Growth Fund Reporting Period: July 1, 2013 through June 30, 2014 FORM N-PX - PROXY VOTING RECORD REQUIREMENTS (a) Issuer's Name (b) Exchange Ticker Symbol (c)"CUSIP" # (d) Shareholder Meeting Date (f) Proposal Type (g) Voted (h) Vote Cast (i) For/Against Management ACE LIMITED ACE H0023R105 5/15/2014 Management APPROVAL OF THE ANNUAL REPORT, STANDALONE FINANCIAL STATEMENTS AND CONSOLIDATED FINANCIAL STATEMENTS OF ACE LIMITED FOR THE YEAR ENDED DECEMBER 31, 2013 Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ALLOCATION OF DISPOSABLE PROFIT Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management DISCHARGE OF THE BOARD OF DIRECTORS Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: JOHN EDWARDSON Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: KIMBERLY ROSS Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: ROBERT SCULLY Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: DAVID SIDWELL Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: EVAN G. GREENBERG Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: ROBERT M. HERNANDEZ Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: MICHAEL G. ATIEH Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: MARY A. CIRILLO Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: MICHAEL P. CONNORS Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: PETER MENIKOFF Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: LEO F. MULLIN Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: EUGENE B. SHANKS, JR. Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: THEODORE E. SHASTA Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF DIRECTOR: OLIVIER STEIMER Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF EVAN G. GREENBERG AS THE CHAIRMAN OF THE BOARD OF DIRECTORS UNTIL OUR NEXT ANNUAL GENERAL MEETING Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTOR: MICHAEL P. CONNORS Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTOR: MARY A. CIRILLO Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTOR: JOHN EDWARDSON Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTOR: ROBERT M. HERNANDEZ Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF HAMBURGER AG AS INDEPENDENT PROXY UNTIL THE CONCLUSION OF OUR NEXT ANNUAL GENERAL MEETING Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF PRICEWATERHOUSECOOPERS AG (ZURICH) AS OUR STATUTORY AUDITOR UNTIL OUR NEXT ANNUAL GENERAL MEETING Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PRICEWATERHOUSECOOPERS LLP (UNITED STATES) FOR PURPOSES OF UNITED STATES SECURITIES LAW REPORTING FOR THE YEAR ENDING DECEMBER 31, 2014 Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ELECTION OF BDO AG (ZURICH) AS SPECIAL AUDITING FIRM UNTIL OUR NEXT ANNUAL GENERAL MEETING Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management AMENDMENT OF THE ARTICLES OF ASSOCIATION RELATING TO AUTHORIZED SHARE CAPITAL FOR GENERAL PURPOSES Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management APPROVAL OF THE PAYMENT OF A DISTRIBUTION TO SHAREHOLDERS THROUGH REDUCTION OF THE PAR VALUE OF OUR SHARES, SUCH PAYMENT TO BE MADE IN FOUR QUARTERLY INSTALLMENTS AT SUCH TIMES DURING THE PERIOD THROUGH OUR NEXT ANNUAL GENERAL MEETING AS SHALL BE DETERMINED BY THE BOARD OF DIRECTORS Y For For ACE LIMITED ACE H0023R105 5/15/2014 Management ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Y Against Against ACE LIMITED ACE H0023R105 5/15/2014 Management IF A NEW AGENDA ITEM OR A NEW PROPOSAL FOR AN EXISTING AGENDA ITEM IS PUT BEFORE THE MEETING, I/WE HEREBY AUTHORIZE AND INSTRUCT THE INDEPENDENT PROXY TO VOTE AS FOLLOWS: MARK "FOR" TO VOTE IN ACCORDANCE WITH THE POSITION OF THE BOARD OF DIRECTORS; MARK "AGAINST" TO VOTE AGAINST NEW ITEMS AND PROPOSALS; MARK "ABSTAIN" TO ABSTAIN Y Against Against ACE LTD ACE H0023R105 1/10/2014 Management APPROVAL OF THE PAYMENT OF DIVIDENDS FROM LEGAL RESERVES Y For For ACE LTD ACE H0023R105 1/10/2014 Management ELECTION OF HOMBURGER AG AS OUR INDEPENDENT PROXY UNTIL THE CONCLUSION OF OUR 2 Y For For ACE LTD ACE H0023R105 1/10/2014 Management IF A NEW AGENDA ITEM OR A NEW PROPOSAL FOR AN EXISTING AGENDA ITEM IS PUT BEFORE THE MEETING I/WE HEREWITH AUTHORIZE AND INSTRUCT THE INDEPENDENT PROXY TO VOTE AS FOLLOWS IN RESPECT OF THE POSITION OF THE BOARD OF DIRECTORS Y Against Against ARM HOLDINGS PLC ARMH 5/1/2014 Management To receive the Company's Annual Report and Accounts for the financial year ended 31 December 2013 Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To declare a final dividend Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To approve the Remuneration report Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To approve the Remuneration Policy Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To elect Stuart Chambers as a Director Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To re-elect Simon Segars as a Director Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To re-elect Andy Green as a Director Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To re-elect Larry Hirst as a Director Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To re-elect Mike Muller as a Director Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To re-elect Kathleen O'Donovan as a Director Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To re-elect Janice Roberts as a Director Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To re-elect Tim Score as a Director Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To re-appoint PricewaterhouseCoopers LLP as auditors of the Company Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To authorise the Directors to fix the remuneration of the auditors Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To increase the limit on ordinary remuneration of Directors Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To grant the directors authority to allot shares Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To disapply pre-emption rights Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To authorise the Company to make market purchases of its own shares Y For For ARM HOLDINGS PLC ARMH 5/1/2014 Management To authorise the Company to hold general meetings on 14 days notice Y Against Against ASML HOLDINGS N.V. ASML N07059186 4/23/2014 Management Adopt financial statements and statutory reports Y For For ASML HOLDINGS N.V. ASML N07059186 4/23/2014 Management Approve discharge of management board Y For For ASML HOLDINGS N.V. ASML N07059186 4/23/2014 Management Approve discharge of supervisory board Y For For ASML HOLDINGS N.V. ASML N07059186 4/23/2014 Management Approve dividends of EUR 0.61 per ordinary share Y For For ASML HOLDINGS N.V. ASML N07059186 4/23/2014 Management Amend remuneration policy for management board members Y For For ASML HOLDINGS N.V. ASML N07059186 4/23/2014 Management Approve performance share arrangement according to remuneration policy Y For For ASML HOLDINGS N.V. ASML N07059186 4/23/2014 Management Approve numbers of stock options, respectively shares, for employees Y For For ASML HOLDINGS N.V. ASML N07059186 4/23/2014 Management Reelect F.W. Frohlich to supervisory board Y For For ASML HOLDINGS N.V. ASML N07059186 4/23/2014 Management Elect J.M.C. Stork to supervisory board Y For For ASML HOLDINGS N.V. ASML N07059186 4/23/2014 Management Approve remuneration of supervisory board Y For For ASML HOLDINGS N.V. ASML N07059186 4/23/2014 Management Ratify Deloitte as auditors Y For For ASML HOLDINGS N.V. ASML N07059186 4/23/2014 Management Grant board authority to issue shares up to 5 percent of issued capital Y For For ASML HOLDINGS N.V. ASML N07059186 4/23/2014 Management Authorize board to exclude preemptive rights from issuance under item 17a Y For For ASML HOLDINGS N.V. ASML N07059186 4/23/2014 Management Grant board authority to issue shares up to 5 percent in case of takeover/merger and restricting/excluding preemptive rights Y For For ASML HOLDINGS N.V. ASML N07059186 4/23/2014 Management Authorize board to exclude preemptive rights from issuance under item 17c Y For For ASML HOLDINGS N.V. ASML N07059186 4/23/2014 Management Authorize repurchase of up to 10 percent of issued share capital Y For For ASML HOLDINGS N.V. ASML N07059186 4/23/2014 Management Authorize additional repurchase of up to 10 percent of issued share capital Y For For ASML HOLDINGS N.V. ASML N07059186 4/23/2014 Management Authorize cancellation of repurchased shares Y For For ASOS PLC ASC.LN 12/4/2013 Management To receive and adopt the accounts of the Company for the financial year ended 31 August 2013 together with the Directors' Report and Auditors' Report on those accounts Y For For ASOS PLC ASC.LN 12/4/2013 Management To approve the Directors' Remuneration Report for the financial year ended 31 August 2013 Y Against Against ASOS PLC ASC.LN 12/4/2013 Management To elect Ian Dyson as a Director of the Company Y For For ASOS PLC ASC.LN 12/4/2013 Management To re-elect Nick Robertson as a Director of the Company Y For For ASOS PLC ASC.LN 12/4/2013 Management To re-elect Karen Jones as a Director of the Company Y For For ASOS PLC ASC.LN 12/4/2013 Management To re-appoint PricewaterhouseCoopers LLP as auditors of the Company Y Against Against ASOS PLC ASC.LN 12/4/2013 Management To authorise the directors to determine the amount of the auditors' remuneration Y Against Against ASOS PLC ASC.LN 12/4/2013 Management To authorise the directors to allot shares under section 551 of the Companies Act 2006 Y For For ASOS PLC ASC.LN 12/4/2013 Management To authorise the directors to disapply statutory pre-emption rights Y For For ASOS PLC ASC.LN 12/4/2013 Management To authorise the Company to make market purchases of its own shares Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management Election of Director - A. CHARLES BAILLIE Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management Election of Director - DONALD J. CARTY Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management Election of Director - AMB. GORDON D. GIFFIN Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management Election of Director - EDITH E. HOLIDAY Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management Election of Director - V.M. KEMPSTON DARKES Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management Election of Director - HON. DENIS LOSIER Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management Election of Director - HON. EDWARD C. LUMLEY Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management Election of Director - KEVIN G. LYNCH Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management Election of Director - CLAUDE MONGEAU Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management Election of Director - JAMES E. O'CONNOR Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management Election of Director - ROBERT PACE Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management Election of Director - ROBERT L. PHILLIPS Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management Election of Director - LAURA STEIN Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management APPOINTMENT OF KPMG LLP AS AUDITORS Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 4/23/2014 Management NON-BINDING ADVISORY RESOLUTION TO ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR, THE FULL TEXT OF WHICH RESOLUTION IS SET OUT ON P. 6 OF THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR. Y For For CANADIAN PACIFIC RAILWAY LIMITED CP 13645T100 5/1/2014 Management WILLIAM A. ACKMAN - Director Y For For CANADIAN PACIFIC RAILWAY LIMITED CP 13645T100 5/1/2014 Management GARY F. COLTER - Director Y For For CANADIAN PACIFIC RAILWAY LIMITED CP 13645T100 5/1/2014 Management ISABELLE COURVILLE - Director Y For For CANADIAN PACIFIC RAILWAY LIMITED CP 13645T100 5/1/2014 Management PAUL G. HAGGIS - Director Y For For CANADIAN PACIFIC RAILWAY LIMITED CP 13645T100 5/1/2014 Management E. HUNTER HARRISON - Director Y For For CANADIAN PACIFIC RAILWAY LIMITED CP 13645T100 5/1/2014 Management PAUL C. HILAL - Director Y For For CANADIAN PACIFIC RAILWAY LIMITED CP 13645T100 5/1/2014 Management KRYSTYNA T. HOEG - Director Y For For CANADIAN PACIFIC RAILWAY LIMITED CP 13645T100 5/1/2014 Management REBECCA MACDONALD - Director Y For For CANADIAN PACIFIC RAILWAY LIMITED CP 13645T100 5/1/2014 Management DR. ANTHONY R. MELMAN - Director Y For For CANADIAN PACIFIC RAILWAY LIMITED CP 13645T100 5/1/2014 Management LINDA J. MORGAN - Director Y For For CANADIAN PACIFIC RAILWAY LIMITED CP 13645T100 5/1/2014 Management THE HON. JIM PRENTICE - Director Y For For CANADIAN PACIFIC RAILWAY LIMITED CP 13645T100 5/1/2014 Management ANDREW F. REARDON - Director Y For For CANADIAN PACIFIC RAILWAY LIMITED CP 13645T100 5/1/2014 Management STEPHEN C. TOBIAS - Director Y For For CANADIAN PACIFIC RAILWAY LIMITED CP 13645T100 5/1/2014 Management APPOINTMENT OF AUDITORS AS NAMED IN THE MANAGEMENT PROXY CIRCULAR. Y For For CANADIAN PACIFIC RAILWAY LIMITED CP 13645T100 5/1/2014 Management ADVISORY VOTE ACCEPTING THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION AS DESCRIBED IN THE MANAGEMENT PROXY CIRCULAR. Y Against Against COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management ELECTION OF DIRECTOR: JAN BENNINK Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management ELECTION OF DIRECTOR: JOHN F. BROCK Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management ELECTION OF DIRECTOR: CALVIN DARDEN Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management ELECTION OF DIRECTOR: L. PHILLIP HUMANN Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management ELECTION OF DIRECTOR: ORRIN H. INGRAM II Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management ELECTION OF DIRECTOR: THOMAS H. JOHNSON Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management ELECTION OF DIRECTOR: SUZANNE B. LABARGE Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management ELECTION OF DIRECTOR: VERONIQUE MORALI Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management ELECTION OF DIRECTOR: ANDREA L. SAIA Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management ELECTION OF DIRECTOR: GARRY WATTS Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management ELECTION OF DIRECTOR: CURTIS R. WELLING Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management ELECTION OF DIRECTOR: PHOEBE A. WOOD Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management TO APPROVE, BY NON-BINDING VOTE, OUR EXECUTIVE OFFICERS' COMPENSATION. Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2014. Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management ELECTION OF DIRECTOR: JAN BENNINK Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management ELECTION OF DIRECTOR: JOHN F. BROCK Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management ELECTION OF DIRECTOR: CALVIN DARDEN Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management ELECTION OF DIRECTOR: L. PHILLIP HUMANN Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management ELECTION OF DIRECTOR: ORRIN H. INGRAM II Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management ELECTION OF DIRECTOR: THOMAS H. JOHNSON Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management ELECTION OF DIRECTOR: SUZANNE B. LABARGE Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management ELECTION OF DIRECTOR: VERONIQUE MORALI Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management ELECTION OF DIRECTOR: ANDREA L. SAIA Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management ELECTION OF DIRECTOR: GARRY WATTS Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management ELECTION OF DIRECTOR: CURTIS R. WELLING Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management ELECTION OF DIRECTOR: PHOEBE A. WOOD Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management TO APPROVE, BY NON-BINDING VOTE, OUR EXECUTIVE OFFICERS' COMPENSATION. Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 4/22/2014 Management TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2014. Y For For CORE LABORATORIES N.V. CLB N22717107 5/13/2014 Management RE-ELECTION OF CLASS I SUPERVISORY DIRECTOR: DAVID M. DEMSHUR Y For For CORE LABORATORIES N.V. CLB N22717107 5/13/2014 Management RE-ELECTION OF CLASS I SUPERVISORY DIRECTOR: MICHAEL C. KEARNEY Y For For CORE LABORATORIES N.V. CLB N22717107 5/13/2014 Management RE-ELECTION OF CLASS I SUPERVISORY DIRECTOR: JAN WILLEM SODDERLAND Y For For CORE LABORATORIES N.V. CLB N22717107 5/13/2014 Management TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS OUR COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2014. Y For For CORE LABORATORIES N.V. CLB N22717107 5/13/2014 Management TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES DESCRIBED IN THE CD&A, AND THE COMPENSATION OF CORE LABORATORIES N.V.'S NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO THE SEC'S COMPENSATION DISCLOSURE RULES, INCLUDING THE COMPENSATION TABLES. Y For For CORE LABORATORIES N.V. CLB N22717107 5/13/2014 Management TO CONFIRM AND ADOPT OUR DUTCH STATUTORY ANNUAL ACCOUNTS IN THE ENGLISH LANGUAGE FOR THE FISCAL YEAR ENDED DECEMBER 31, 2013. Y Abstain Against CORE LABORATORIES N.V. CLB N22717107 5/13/2014 Management TO APPROVE AND RESOLVE THE CANCELLATION OF OUR REPURCHASED SHARES HELD AT 12:01 A.M. CET ON MAY 13, 2014. Y For For CORE LABORATORIES N.V. CLB N22717107 5/13/2014 Management TO APPROVE AND RESOLVE THE EXTENSION OF THE EXISTING AUTHORITY TO REPURCHASE UP TO 10% OF OUR ISSUED SHARE CAPITAL FROM TIME TO TIME FOR AN 18-MONTH PERIOD, UNTIL NOVEMBER 13, 2015, AND SUCH REPURCHASED SHARES MAY BE USED FOR ANY LEGAL PURPOSE. Y For For CORE LABORATORIES N.V. CLB N22717107 5/13/2014 Management TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO ISSUE SHARES AND/OR TO GRANT RIGHTS (INCLUDING OPTIONS TO PURCHASE) WITH RESPECT TO OUR COMMON AND PREFERENCE SHARES UP TO A MAXIMUM OF 10% OF OUTSTANDING SHARES PER ANNUM UNTIL NOVEMBER 13, 2015. Y For For CORE LABORATORIES N.V. CLB N22717107 5/13/2014 Management TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO LIMIT OR EXCLUDE THE PREEMPTIVE RIGHTS OF THE HOLDERS OF OUR COMMON SHARES AND/OR PREFERENCE SHARES UP TO A MAXIMUM OF 10% OF OUTSTANDING SHARES PER ANNUM UNTIL NOVEMBER 13, 2015. Y For For CORE LABORATORIES N.V. CLB N22717107 5/13/2014 Management TO APPROVE AND RESOLVE THE AMENDMENT AND RESTATEMENT OF THE CORE LABORATORIES N.V. 2(THE "DIRECTOR PLAN"), THE PRINCIPAL PURPOSE OF WHICH IS TO EXTEND THE TERM OF THE DIRECTOR PLAN THROUGH MAY 12, 2024. Y For For CORE LABORATORIES N.V. CLB N22717107 5/13/2014 Management TO APPROVE AND RESOLVE THE AMENDMENT AND RESTATEMENT OF THE CORE LABORATORIES N.V. 2007 LONG-TERM INCENTIVE PLAN (THE "LTIP"), THE PRINCIPAL PURPOSES OF WHICH ARE TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER, TO EXTEND THE TERM OF THE LTIP THROUGH MAY 12, 2(M) OF THE INTERNAL REVENUE CODE OF 1986. Y For For COVIDIEN PLC COV G2554F113 3/8/2014 Management ELECTION OF DIRECTOR: JOSE E. ALMEIDA Y For For COVIDIEN PLC COV G2554F113 3/8/2014 Management ELECTION OF DIRECTOR: JOY A. AMUNDSON Y For For COVIDIEN PLC COV G2554F113 3/8/2014 Management ELECTION OF DIRECTOR: CRAIG ARNOLD Y For For COVIDIEN PLC COV G2554F113 3/8/2014 Management ELECTION OF DIRECTOR: ROBERT H. BRUST Y For For COVIDIEN PLC COV G2554F113 3/8/2014 Management ELECTION OF DIRECTOR: CHRISTOPHER J. COUGHLIN Y For For COVIDIEN PLC COV G2554F113 3/8/2014 Management ELECTION OF DIRECTOR: RANDALL J. HOGAN, III Y For For COVIDIEN PLC COV G2554F113 3/8/2014 Management ELECTION OF DIRECTOR: MARTIN D. MADAUS Y For For COVIDIEN PLC COV G2554F113 3/8/2014 Management ELECTION OF DIRECTOR: DENNIS H. REILLEY Y For For COVIDIEN PLC COV G2554F113 3/8/2014 Management ELECTION OF DIRECTOR: STEPHEN H. RUSCKOWSKI Y For For COVIDIEN PLC COV G2554F113 3/8/2014 Management ELECTION OF DIRECTOR: JOSEPH A. ZACCAGNINO Y For For COVIDIEN PLC COV G2554F113 3/8/2014 Management APPROVE, IN A NON-BINDING ADVISORY VOTE, THE APPOINTMENT OF THE INDEPENDENT AUDITORS AND AUTHORIZE, IN A BINDING VOTE, THE AUDIT COMMITTEE TO SET THE AUDITORS' REMUNERATION. Y For For COVIDIEN PLC COV G2554F113 3/8/2014 Management APPROVE, IN A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Y For For COVIDIEN PLC COV G2554F113 3/8/2014 Management AUTHORIZE THE COMPANY AND/OR ANY SUBSIDIARY TO MAKE MARKET PURCHASES OF COMPANY SHARES. Y For For COVIDIEN PLC COV G2554F113 3/8/2014 Management DETERMINE THE PRICE RANGE AT WHICH THE COMPANY CAN REISSUE SHARES IT HOLDS AS TREASURY SHARES. Y For For COVIDIEN PLC COV G2554F113 3/8/2014 Management RENEW THE DIRECTORS' AUTHORITY TO ISSUE SHARES. Y For For COVIDIEN PLC COV G2554F113 3/8/2014 Management RENEW THE DIRECTORS' AUTHORITY TO ISSUE SHARES FOR CASH WITHOUT FIRST OFFERING THEM TO EXISTING SHAREHOLDERS. Y For For FANUC CORPORATION 6954.JP 6/27/2014 Management Approve Appropriation of Surplus Y For For FANUC CORPORATION 6954.JP 6/27/2014 Management Amend Articles to: Expand Business Lines Y For For FANUC CORPORATION 6954.JP 6/27/2014 Management Appoint a Director Y For For FANUC CORPORATION 6954.JP 6/27/2014 Management Appoint a Director Y For For FANUC CORPORATION 6954.JP 6/27/2014 Management Appoint a Director Y For For FANUC CORPORATION 6954.JP 6/27/2014 Management Appoint a Director Y For For FANUC CORPORATION 6954.JP 6/27/2014 Management Appoint a Director Y For For FANUC CORPORATION 6954.JP 6/27/2014 Management Appoint a Director Y For For FANUC CORPORATION 6954.JP 6/27/2014 Management Appoint a Director Y For For FANUC CORPORATION 6954.JP 6/27/2014 Management Appoint a Director Y For For FANUC CORPORATION 6954.JP 6/27/2014 Management Appoint a Director Y For For FANUC CORPORATION 6954.JP 6/27/2014 Management Appoint a Director Y For For FANUC CORPORATION 6954.JP 6/27/2014 Management Appoint a Director Y For For FANUC CORPORATION 6954.JP 6/27/2014 Management Appoint a Director Y For For FANUC CORPORATION 6954.JP 6/27/2014 Management Appoint a Corporate Auditor Y For For FANUC CORPORATION 6954.JP 6/27/2014 Management Amend the Compensation to be received by Corporate Auditors Y For For INDUSTRIA DE DISENO TEXTIL S.A. ITX.SM 7/16/2013 Management Approve individual financial statements Y For For INDUSTRIA DE DISENO TEXTIL S.A. ITX.SM 7/16/2013 Management Approve consolidated financial statements, and discharge of board Y For For INDUSTRIA DE DISENO TEXTIL S.A. ITX.SM 7/16/2013 Management Approve updated balance sheets to benefit from new tax regulation Y For For INDUSTRIA DE DISENO TEXTIL S.A. ITX.SM 7/16/2013 Management Approve allocation of income and dividends Y For For INDUSTRIA DE DISENO TEXTIL S.A. ITX.SM 7/16/2013 Management Approve long term incentive plan Y For For INDUSTRIA DE DISENO TEXTIL S.A. ITX.SM 7/16/2013 Management Authorize share repurchase program Y For For INDUSTRIA DE DISENO TEXTIL S.A. ITX.SM 7/16/2013 Management Advisory vote on remuneration policy report Y For For INDUSTRIA DE DISENO TEXTIL S.A. ITX.SM 7/16/2013 Management Authorize board to ratify and execute approved resolutions Y For For JERONIMO MARTINS SGPS JMT.PL B1Y1SQ7 4/10/2014 Management To resolve on the 2013 annual report and accounts Y For For JERONIMO MARTINS SGPS JMT.PL B1Y1SQ7 4/10/2014 Management To resolve on the proposal for application of results Y For For JERONIMO MARTINS SGPS JMT.PL B1Y1SQ7 4/10/2014 Management To resolve on the 2013 consolidated annual report and accounts Y For For JERONIMO MARTINS SGPS JMT.PL B1Y1SQ7 4/10/2014 Management To assess, in general terms, the management and audit of the Company Y For For JERONIMO MARTINS SGPS JMT.PL B1Y1SQ7 4/10/2014 Management To assess the statement on the remuneration policy of the management and audit bodies of the Company prepared by the Remuneration Committee Y For For JERONIMO MARTINS SGPS JMT.PL B1Y1SQ7 4/10/2014 Management To elect the Chairman of the General Shareholder's Meeting until the end of the current three year term of office Y For For JERONIMO MARTINS SGPS SA JMT.PL B1Y1SQ7 12/10/2013 Management To resolve on the composition of the Board of Directors Y For For JERONIMO MARTINS SGPS SA JMT.PL B1Y1SQ7 12/10/2013 Management To resolve on the designation of the new Chairman of the Board of Directors, pursuant to Paragraph two of Article Twelfth of the Articles of Association Y For For LAZARD LTD. LAZ G54050102 4/29/2014 Management RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS LAZARD LTD'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2'S BOARD OF DIRECTORS, ACTING BY THE AUDIT COMMITTEE, TO SET THEIR REMUNERATION. Y For For LAZARD LTD. LAZ G54050102 4/29/2014 Management NON-BINDING ADVISORY VOTE REGARDING EXECUTIVE COMPENSATION. Y For For LAZARD LTD. LAZ G54050102 4/29/2014 Management KENNETH M. JACOBS - Director Y For For LAZARD LTD. LAZ G54050102 4/29/2014 Management PHILIP A. LASKAWY - Director Y For For LAZARD LTD. LAZ G54050102 4/29/2014 Management MICHAEL J. TURNER - Director Y For For LAZARD LTD. LAZ G54050102 4/29/2014 Management RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS LAZARD LTD'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2'S BOARD OF DIRECTORS, ACTING BY THE AUDIT COMMITTEE, TO SET THEIR REMUNERATION. Y For For LAZARD LTD. LAZ G54050102 4/29/2014 Management NON-BINDING ADVISORY VOTE REGARDING EXECUTIVE COMPENSATION. Y For For LAZARD LTD. LAZ G54050102 4/29/2014 Management KENNETH M. JACOBS - Director Y For For LAZARD LTD. LAZ G54050102 4/29/2014 Management PHILIP A. LASKAWY - Director Y For For LAZARD LTD. LAZ G54050102 4/29/2014 Management MICHAEL J. TURNER - Director Y For For LVMH MOET HENNESSY MC.FR 4/10/2014 Management Approval of the annual corporate financial statements for the financial year ended on December 31, 2013 Y For For LVMH MOET HENNESSY MC.FR 4/10/2014 Management Approval of the consolidated financial statements for the financial year ended on December 31, Y For For LVMH MOET HENNESSY MC.FR 4/10/2014 Management Approval of the regulated agreements Y For For LVMH MOET HENNESSY MC.FR 4/10/2014 Management Allocation of income and setting the dividend Y For For LVMH MOET HENNESSY MC.FR 4/10/2014 Management Renewal of term of Mrs. Delphine Arnault as Board member Y For For LVMH MOET HENNESSY MC.FR 4/10/2014 Management Renewal of term of Mr. Nicolas Bazire as Board member Y For For LVMH MOET HENNESSY MC.FR 4/10/2014 Management Renewal of term of Mr. Antonio Belloni as Board member Y For For LVMH MOET HENNESSY MC.FR 4/10/2014 Management Renewal of term of Mr. Diego Della Valle as Board member Y For For LVMH MOET HENNESSY MC.FR 4/10/2014 Management Renewal of term of Mr. Pierre Gode as Board member Y For For LVMH MOET HENNESSY MC.FR 4/10/2014 Management Renewal of term of Mrs. Marie-Josee Kravis as Board member Y For For LVMH MOET HENNESSY MC.FR 4/10/2014 Management Renewal of term of Mr. Paolo Bulgari as Censor Y For For LVMH MOET HENNESSY MC.FR 4/10/2014 Management Renewal of term of Mr. Patrick Houel as Censor Y For For LVMH MOET HENNESSY MC.FR 4/10/2014 Management Renewal of term of Mr. Felix G. Rohatyn as Censor Y For For LVMH MOET HENNESSY MC.FR 4/10/2014 Management Appointment of Mrs. Marie-Laure Sauty De Chalon as Board member Y For For LVMH MOET HENNESSY MC.FR 4/10/2014 Management Reviewing the elements of compensation owed or paid to Mr. Bernard Arnault, Chairman of the Board of Directors and CEO Y For For LVMH MOET HENNESSY MC.FR 4/10/2014 Management Reviewing the elements of compensation owed or paid to Mr. Antonio Belloni, Managing Director Y For For LVMH MOET HENNESSY MC.FR 4/10/2014 Management Authorization to be granted to the Board of Directors to trade in Company's shares Y For For LVMH MOET HENNESSY MC.FR 4/10/2014 Management Authorization to be granted to the Board of Directors to reduce share capital by cancellation of shares Y For For LVMH MOET HENNESSY MC.FR 4/10/2014 Management Approval of the transformation of the legal form of the company by adopting the form of a European company and approval of the terms of the proposed transformation Y For For LVMH MOET HENNESSY MC.FR 4/10/2014 Management Approval of the amendments to the bylaws of the Company as a European Company Y For For NESTLE SA NESN.CH 4/10/2014 Management Approval of the Annual Report, the financial statements of Nestle S.A. and the consolidated financial statements of the Nestle Group for 2013 Y For For NESTLE SA NESN.CH 4/10/2014 Management Acceptance of the Compensation Report 2013 (advisory vote) Y For For NESTLE SA NESN.CH 4/10/2014 Management Release of the members of the Board of Directors and of the Management Y For For NESTLE SA NESN.CH 4/10/2014 Management Appropriation of profits resulting from the balance sheet of Nestle S.A. (proposed dividend) for the financial year 2013 Y For For NESTLE SA NESN.CH 4/10/2014 Management Revision of the Articles of Association. Adaptation to new Swiss Company Law Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election to the Board of Directors: Mr Peter Brabeck-Letmathe Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election to the Board of Directors: Mr Paul Bulcke Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election to the Board of Directors: Mr Andreas Koopmann Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election to the Board of Directors: Mr Rolf Hanggi Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election to the Board of Directors: Mr Beat Hess Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election to the Board of Directors: Mr Daniel Borel Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election to the Board of Directors: Mr Steven G. Hoch Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election to the Board of Directors: Ms Naina Lal Kidwai Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election to the Board of Directors: Ms Titia de Lange Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election to the Board of Directors: Mr Jean-Pierre Roth Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election to the Board of Directors: Ms Ann M. Veneman Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election to the Board of Directors: Mr Henri de Castries Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election to the Board of Directors: Ms Eva Cheng Y For For NESTLE SA NESN.CH 4/10/2014 Management Election of the Chairman of the Board of Directors: Mr Peter Brabeck-Letmathe Y For For NESTLE SA NESN.CH 4/10/2014 Management Election of the member of the Compensation Committee: Mr Beat Hess Y For For NESTLE SA NESN.CH 4/10/2014 Management Election of the member of the Compensation Committee: Mr Daniel Borel Y For For NESTLE SA NESN.CH 4/10/2014 Management Election of the member of the Compensation Committee: Mr Andreas Koopmann Y For For NESTLE SA NESN.CH 4/10/2014 Management Election of the member of the Compensation Committee: Mr Jean-Pierre Roth Y For For NESTLE SA NESN.CH 4/10/2014 Management Re-election of the statutory auditors KPMG SA, Geneva branch Y For For NESTLE SA NESN.CH 4/10/2014 Management Election of the Independent Representative Hartmann Dreyer, Attorneys-at-Law Y For For NESTLE SA NESN.CH 4/10/2014 Management Vote in accordance with the proposal of the Board of Directors Y For For NOVOZYMES A/S NZYMB.DK B798FW0 2/19/2014 Management Annual reports to be prepared in English only with respect to the 2013 annual report and future annual reports Y For For NOVOZYMES A/S NZYMB.DK B798FW0 2/19/2014 Management Approval of the Annual Report 2013 Y For For NOVOZYMES A/S NZYMB.DK B798FW0 2/19/2014 Management Distribution of profit: The Board of Directors proposes a dividend of DKK 2.50 per A/B share of DKK 2 Y For For NOVOZYMES A/S NZYMB.DK B798FW0 2/19/2014 Management Approval of remuneration of members of the Board Y For For NOVOZYMES A/S NZYMB.DK B798FW0 2/19/2014 Management Re-election of Chairman: Henrik Gurtler Y Against Against NOVOZYMES A/S NZYMB.DK B798FW0 2/19/2014 Management Election of Vice-Chairman: Agnete Raaschou- Nielsen Y For For NOVOZYMES A/S NZYMB.DK B798FW0 2/19/2014 Management Re-election of other board member: Lena Olving Y For For NOVOZYMES A/S NZYMB.DK B798FW0 2/19/2014 Management Re-election of other board member: Jorgen Buhl Rasmussen Y For For NOVOZYMES A/S NZYMB.DK B798FW0 2/19/2014 Management Re-election of other board member: Mathias Uhlen Y For For NOVOZYMES A/S NZYMB.DK B798FW0 2/19/2014 Management Election of other board member: Lars Green Y Against Against NOVOZYMES A/S NZYMB.DK B798FW0 2/19/2014 Management Re-election of Company auditor: PricewaterhouseCoopers Y Against Against NOVOZYMES A/S NZYMB.DK B798FW0 2/19/2014 Shareholder PLEASE NOTE THAT THIS RESOLUTION IS A SHAREHOLDER PROPOSAL: Proposals from a shareholder (Kjeld Beyer), Notice convening the meeting including supplementary financial information Y Against For NOVOZYMES A/S NZYMB.DK B798FW0 2/19/2014 Shareholder PLEASE NOTE THAT THIS RESOLUTION IS A SHAREHOLDER PROPOSAL: Proposals from a shareholder (Kjeld Beyer), Meal Y Against For NOVOZYMES A/S NZYMB.DK B798FW0 2/19/2014 Management Authorization to meeting chairperson Y For For PERRIGO COMPANY PRGO 11/11/2013 Management ADOPTING THE TRANSACTION AGREEMENT, DATED JULY 28, 2013, BETWEEN AND AMONG ELAN CORPORATION, PLC ("ELAN"), PERRIGO COMPANY ("PERRIGO"), LEOPARD COMPANY, HABSONT LIMITED AND PERRIGO COMPANY LIMITED (F/K/A BLISFONT LIMITED) ("NEW PERRIGO") (THE ''TRANSACTION AGREEMENT") AND APPROVING THE MERGER. Y For For PERRIGO COMPANY PRGO 11/11/2013 Management APPROVING THE CREATION OF DISTRIBUTABLE RESERVES, BY REDUCING SOME OR ALL OF THE SHARE PREMIUM OF NEW PERRIGO RESULTING FROM THE ISSUANCE OF NEW PERRIGO ORDINARY SHARES PURSUANT TO THE SCHEME OF ARRANGEMENT BY WHICH NEW PERRIGO WILL ACQUIRE ELAN. Y For For PERRIGO COMPANY PRGO 11/11/2013 Management CONSIDERING AND, ON A NON-BINDING ADVISORY BASIS, VOTING UPON SPECIFIED COMPENSATORY ARRANGEMENTS BETWEEN PERRIGO AND ITS NAMED EXECUTIVE OFFICERS RELATING TO THE TRANSACTION AGREEMENT. Y For For PERRIGO COMPANY PRGO 11/11/2013 Management RE-APPROVING THE PERFORMANCE GOALS INCLUDED IN THE PERRIGO COMPANY ANNUAL INCENTIVE PLAN. Y For For PERRIGO COMPANY PRGO 11/11/2013 Management APPROVING THE AMENDMENT AND RESTATEMENT OF THE PERRIGO COMPANY 2 Y For For PERRIGO COMPANY PRGO 11/11/2013 Management APPROVING ANY MOTION TO ADJOURN THE PERRIGO SPECIAL MEETING, OR ANY ADJOURNMENTS THEREOF, TO ANOTHER TIME OR PLACE IF NECESSARY OR APPROPRIATE, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management THOMAS WROE, JR. - Director Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management MARTHA SULLIVAN - Director Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management LEWIS B. CAMPBELL - Director Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management PAUL EDGERLEY - Director Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management MICHAEL J. JACOBSON - Director Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management JOHN LEWIS - Director Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management CHARLES W. PEFFER - Director Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management KIRK P. POND - Director Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management STEPHEN ZIDE - Director Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management ANDREW TEICH - Director Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management JAMES HEPPELMANN - Director Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITOR FOR THE 2 Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management ADOPT THE DUTCH STATUTORY ANNUAL ACCOUNTS FOR 2 Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management DISCHARGE MEMBERS OF THE BOARD OF DIRECTORS FROM CERTAIN LIABILITIES FOR FISCAL YEAR 2013 Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management AMEND THE REMUNERATION POLICY OF THE BOARD OF DIRECTORS Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management EXTEND TO THE BOARD OF DIRECTORS THE AUTHORITY TO REPURCHASE UP TO 10% OF THE OUTSTANDING ORDINARY SHARES IN THE CAPITAL OF THE COMPANY FOR 18 MONTHS Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management ADVISORY PROPOSAL ON THE 2"EXECUTIVE COMPENSATION" Y For For SENSATA TECHNOLOGIES HOLDING N.V. ST N7902X106 5/22/2014 Management ADVISORY PROPOSAL ON HOW OFTEN TO VOTE FOR APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS Y For For SGS SA SGSN.CH 3/13/2014 Management Approval of the 2013 annual report, SGS SA's and SGS Group's financial statements Y For For SGS SA SGSN.CH 3/13/2014 Management Approval of the 2013 Group report on remuneration (advisory Vote) Y Against Against SGS SA SGSN.CH 3/13/2014 Management Release of the Board of Directors and of the Management Y For For SGS SA SGSN.CH 3/13/2014 Management Appropriation of profits of SGS SA, declaration of a dividend of CHF 65.- per share Y For For SGS SA SGSN.CH 3/13/2014 Management Adoption of/Amendment to certain provisions of the Articles of Association: Articles 6, 6bis, 6ter, 9(2), 13(3), 15, 16(4) et/and (7), 18(1) et/and (3), 19(1), 20, 21(4) and 27(1) Y For For SGS SA SGSN.CH 3/13/2014 Management Removal of Article 16(4) of the Articles of Association (special majority requirement for the adoption of certain resolutions at the General Meeting of Shareholders) Y For For SGS SA SGSN.CH 3/13/2014 Management Election to the Board of Director: M. Sergio Marchionne Y For For SGS SA SGSN.CH 3/13/2014 Management Election to the Board of Director: M. Paul Desmarais, Jr. Y For For SGS SA SGSN.CH 3/13/2014 Management Election to the Board of Director: M. August von Finck Y For For SGS SA SGSN.CH 3/13/2014 Management Election to the Board of Director: M. August Francois von Finck Y For For SGS SA SGSN.CH 3/13/2014 Management Election to the Board of Director: M. Ian Gallienne Y For For SGS SA SGSN.CH 3/13/2014 Management Election to the Board of Director: M. Cornelius Grupp Y For For SGS SA SGSN.CH 3/13/2014 Management Election to the Board of Director: M. Peter Kalantzis Y For For SGS SA SGSN.CH 3/13/2014 Management Election to the Board of Director: M. Gerard Lamarche Y For For SGS SA SGSN.CH 3/13/2014 Management Election to the Board of Director: M. Shelby R. du Pasquier Y For For SGS SA SGSN.CH 3/13/2014 Management Election of Mr. Sergio Marchionne as chairman of the Board of Directors Y For For SGS SA SGSN.CH 3/13/2014 Management Election of the member of the nomination and remuneration committee: M. August von Finck Y For For SGS SA SGSN.CH 3/13/2014 Management Election of the member of the nomination and remuneration committee: M. Ian Gallienne Y For For SGS SA SGSN.CH 3/13/2014 Management Election of the member of the nomination and remuneration committee: M. Shelby R. du Pasquier Y For For SGS SA SGSN.CH 3/13/2014 Management Election of Deloitte SA as Auditors Y For For SGS SA SGSN.CH 3/13/2014 Management Election of the Independent Proxy (Jeandin & Defacqz, Geneva) Y For For SGS SA SGSN.CH 3/13/2014 Management In the case of ad-hoc/Miscellaneous shareholder motions proposed during the general meeting, I authorize my proxy to act as follows in accordance with the board of directors Y For For SHANDONG WEIGAO GROUP MEDICAL 1066.HK 11/15/2013 Management To consider and approve the distribution of interim dividend of RMB0.029 per share (inclusive of tax) for the six months ended 30 June 2013 to be distributed to all shareholders whose names appear on the register of members of the Company at the close of business on 27 November 2013 Y For For SHANDONG WEIGAO GROUP MEDICAL 1066.HK 11/15/2013 Management i) To consider and approve the Continuing Connected Transactions contemplated under the Framework Purchase Agreement entered into between the Group and Weigao Holding Group as set out in the "Letter from the Board" as contained in the circular of the Company dated 27 September 2013; and ii) with the Annual Caps amounts of RMB180 million, RMB230 million and RMB302 million for the respective three years ending 31 December 2014, 2015 and 2016 Y For For SHANDONG WEIGAO GROUP MEDICAL 1066.HK 11/15/2013 Management i) To consider and approve the Continuing Connected Transactions contemplated under the Framework Sales Agreement entered into between the Group and Weigao Holding Group as set out in the "Letter from the Board" as contained in the circular of the Company dated 27 September 2013; and ii) with the Annual Caps amounts of RMB28 million, RMB35 million and RMB44 million for the respective three years ending 31 December 2014, 2015 and 2016 Y For For SHANDONG WEIGAO GROUP MEDICAL 1066.HK 11/15/2013 Management i) To consider and approve the Continuing Connected Transactions contemplated under the Framework Tenancy Agreement entered into between the Group and Weigao Holding Group as set out in the "Letter from the Board" as contained in the circular of the Company dated 27 September 2013; and ii) with the Annual Caps amounts of RMB25 million, RMB25 million and RMB25 million for the respective three years ending 31 December 2014, 2015 and 2016 Y For For SHANDONG WEIGAO GROUP MEDICAL 1066.HK 11/15/2013 Management i) To consider and approve the Continuing Connected Transactions contemplated under the Framework Services Agreement entered into between the Group and Weigao Holding Group as set out in the "Letter from the Board" as contained in the circular of the Company dated 27 September 2013; and ii) with the Annual Caps amounts of RMB64 million, RMB70 million and RMB78 million for the respective three years ending 31 December 2014, 2015 and 2016 Y For For SHANDONG WEIGAO GROUP MEDICAL 1066.HK 11/15/2013 Management To consider and approve, subject to fulfillment of all relevant conditions and/or all necessary approvals and/or consents from the relevant PRC authorities and bodies being obtained and/ or the procedures as required under the laws and regulations of the PRC being completed, the Amendments to the Articles of Associations of the Company (as described in the Appendix I of this circular) as a result of the change in number of directors Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management Approval of annual financial statements Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management Re-appointment of auditors: PricewaterhouseCoopers Inc (PwC) Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management Re-election of Dr CH Wiese Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management Re-election of Mr EC Kieswetter Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management Re-election of Mr JA Louw Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management Appointment of Mr JG Rademeyer as Chairperson and member of the Shoprite Holdings Audit and Risk Committee Y Against Against SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management Appointment of Mr JA Louw as member of the Shoprite Holdings Audit and Risk Committee Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management Appointment of Mr JJ Fouche as member of the Shoprite Holdings Audit and Risk Committee Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management General Authority over unissued ordinary shares Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management General Authority to issue shares for cash Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management General authority to directors and/or company secretary Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management Non-binding advisory vote on the remuneration policy of Shoprite Holdings Y Against Against SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management Remuneration payable to non-executive directors Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management Financial assistance to subsidiaries, related and inter-related entities Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management Financial assistance for subscription of securities Y For For SHOPRITE HOLDINGS LTD (SHP) SHP.ZA 10/28/2013 Management General approval to repurchase shares Y For For SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To receive the audited consolidated financial statements and the reports of the directors (the "Directors") and auditors for the year ended 31 December 2013 Y For For SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To declare a final dividend of HKD 0.28 per share for the year ended 31 December 2013 Y For For SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To re-elect Ms. Karen Yifen CHANG as independent non-executive Director Y For For SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To re-elect Mr. Desmond MURRAY as independent non-executive Director Y For For SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To re-elect Mr. HE Yi as independent non-executive Director Y For For SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To authorize the board of Directors (the "Board") to fix the respective directors' Remuneration Y For For SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To re-appoint KPMG as auditors and to authorize the Board to fix their remuneration Y For For SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To give a general mandate to the Directors to repurchase shares of the Company not exceeding 10% of the total number of issued shares in the share capital of the Company as at the date of this resolution Y For For SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To give a general mandate to the Directors to issue, allot and deal with additional shares of the Company not exceeding 20% of the total number of issued shares in the share capital of the Company as at the date of this resolution Y Against Against SUN ART RETAIL GROUP 6808.HK B3MPN59 5/15/2014 Management To extend the general mandate granted to the Directors to issue, allot and deal with additional shares in the capital of the Company by the aggregate number of the shares repurchased by the Company Y Against Against SVENSKA CELLULOSA SCAB.SS B1VVGZ5 4/10/2014 Management Resolution on: Adoption of the income statement and balance sheet, and of the consolidated income statement and the consolidated balance sheet Y For For SVENSKA CELLULOSA SCAB.SS B1VVGZ5 4/10/2014 Management Resolution on: Appropriations of the company's earnings under the adopted balance sheet and record date for dividend: The board of directors proposes a dividend of SEK 4.75 per share and that the record date for the dividend be Tuesday, 15 April 2014 Y For For SVENSKA CELLULOSA SCAB.SS B1VVGZ5 4/10/2014 Management Resolution on: Discharge from personal liability of the directors and the president Y For For SVENSKA CELLULOSA SCAB.SS B1VVGZ5 4/10/2014 Management Resolution on the number of directors shall be nine and no deputy directors Y For For SVENSKA CELLULOSA SCAB.SS B1VVGZ5 4/10/2014 Management Resolution on the number of auditors shall be one and no deputy auditors Y For For SVENSKA CELLULOSA SCAB.SS B1VVGZ5 4/10/2014 Management Resolution on the remuneration to be paid to the board of directors and the Auditors Y For For SVENSKA CELLULOSA SCAB.SS B1VVGZ5 4/10/2014 Management Election of directors, deputy directors and chairman of the board of directors: Re-election of Par Boman, Rolf Borjesson, Jan Johansson, Leif Johansson, Sverker Martin-Lof, Bert Nordberg, Anders Nyren, Louise Julian Svanberg and Barbara Milian Thoralfsson as directors and Sverker Martin-Lof as a chairman of the board of directors Y For For SVENSKA CELLULOSA SCAB.SS B1VVGZ5 4/10/2014 Management Election of auditors and deputy auditors: PricewaterhouseCoopers AB Y For For SVENSKA CELLULOSA SCAB.SS B1VVGZ5 4/10/2014 Management Resolution on guidelines for remuneration for the senior management Y For For SYSMEX CORPORATION 6869.JP 6/20/2014 Management Approve Appropriation of Surplus Y For For SYSMEX CORPORATION 6869.JP 6/20/2014 Management Appoint a Director Y For For SYSMEX CORPORATION 6869.JP 6/20/2014 Management Appoint a Director Y For For SYSMEX CORPORATION 6869.JP 6/20/2014 Management Appoint a Corporate Auditor Y For For TAIWAN SEMICONDUCTOR MFG. CO. LTD. TSM 6/24/2014 Management TO ACCEPT 2 Y For For TAIWAN SEMICONDUCTOR MFG. CO. LTD. TSM 6/24/2014 Management TO APPROVE THE PROPOSAL FOR DISTRIBUTION OF 2013 PROFITS Y For For TAIWAN SEMICONDUCTOR MFG. CO. LTD. TSM 6/24/2014 Management TO REVISE THE FOLLOWING INTERNAL RULES: (A) PROCEDURES FOR ACQUISITION OR DISPOSAL OF ASSETS, (B) PROCEDURES FOR FINANCIAL DERIVATIVES TRANSACTIONS Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO RECEIVE AND CONSIDER THE AUDITED FINANCIAL STATEMENTS AND THE REPORTS OF THE DIRECTORS AND AUDITOR FOR THE YEAR ENDED 31 DECEMBER 2013 Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO DECLARE A FINAL DIVIDEND Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO RE-ELECT MR LAU CHI PING MARTIN AS DIRECTOR Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO RE-ELECT MR CHARLES ST LEGER SEARLE AS DIRECTOR Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO AUTHORISE THE BOARD OF DIRECTORS TO FIX THE DIRECTORS' REMUNERATION Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO RE-APPOINT AUDITOR AND TO AUTHORISE THE BOARD OF DIRECTORS TO FIX THEIR REMUNERATION Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO GRANT A GENERAL MANDATE TO THE DIRECTORS TO ISSUE NEW SHARES (ORDINARY RESOLUTION 5 AS SET OUT IN THE NOTICE OF THE AGM) Y Against Against TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO GRANT A GENERAL MANDATE TO THE DIRECTORS TO REPURCHASE SHARES (ORDINARY RESOLUTION 6 AS SET OUT IN THE NOTICE OF THE AGM) Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO EXTEND THE GENERAL MANDATE TO ISSUE NEW SHARES BY ADDING THE NUMBER OF SHARES REPURCHASED (ORDINARY RESOLUTION 7 AS SET OUT IN THE NOTICE OF THE AGM) Y Against Against TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO APPROVE THE SHARE SUBDIVISION (ORDINARY RESOLUTION 8 AS SET OUT IN THE NOTICE OF AGM) Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO ADOPT THE OPTION SCHEME OF RIOT GAMES, INC. (ORDINARY RESOLUTION 9 AS SET OUT IN THE NOTICE OF AGM) Y For For TENCENT HOLDINGS LTD 700.HK B01CT30 5/14/2014 Management TO AMEND THE EXISTING MEMORANDUM OF ASSOCIATION AND ARTICLES OF ASSOCIATION AND TO ADOPT THE AMENDED AND RESTATED MEMORANDUM OF ASSOCIATION AND ARTICLES OF ASSOCIATION (SPECIAL RESOLUTION 10 AS SET OUT IN THE NOTICE OF AGM) Y For For WAL-MART DE MEXICO SAB DE CV, MEXICO WALMEXV.MX 3/20/2014 Management Presentation, discussion and, if deemed appropriate, approval of the report: from the board of directors Y For For WAL-MART DE MEXICO SAB DE CV, MEXICO WALMEXV.MX 3/20/2014 Management Presentation, discussion and, if deemed appropriate, approval of the report: from the director general Y For For WAL-MART DE MEXICO SAB DE CV, MEXICO WALMEXV.MX 3/20/2014 Management Presentation, discussion and, if deemed appropriate, approval of the report: from the audit and corporate practices committees Y For For WAL-MART DE MEXICO SAB DE CV, MEXICO WALMEXV.MX 3/20/2014 Management Presentation, discussion and, if deemed appropriate, approval of the report: regarding the fulfillment of the tax obligations Y For For WAL-MART DE MEXICO SAB DE CV, MEXICO WALMEXV.MX 3/20/2014 Management Presentation, discussion and, if deemed appropriate, approval of the report: regarding the stock plan for personnel Y For For WAL-MART DE MEXICO SAB DE CV, MEXICO WALMEXV.MX 3/20/2014 Management Presentation, discussion and, if deemed appropriate, approval of the report: regarding the status of the fund for the purchase of shares of the company and of the shares of the company that were purchased during 2013 Y For For WAL-MART DE MEXICO SAB DE CV, MEXICO WALMEXV.MX 3/20/2014 Management Presentation, discussion and, if deemed appropriate, approval of the report: of the Walmart de Mexico Foundation Y For For WAL-MART DE MEXICO SAB DE CV, MEXICO WALMEXV.MX 3/20/2014 Management Discussion and, if deemed appropriate, approval of the audited, consolidated financial statements to December 31, 2013 Y For For WAL-MART DE MEXICO SAB DE CV, MEXICO WALMEXV.MX 3/20/2014 Management Discussion and, if deemed appropriate, approval of the plan for the allocation of results for the period from January 1 through December 31, 2013, and, if deemed appropriate, for the payment of dividends Y For For WAL-MART DE MEXICO SAB DE CV, MEXICO WALMEXV.MX 3/20/2014 Management Discussion and, if deemed appropriate, approval of the plan to cancel shares of the company that were purchased by the company and that are currently held in treasury Y For For WAL-MART DE MEXICO SAB DE CV, MEXICO WALMEXV.MX 3/20/2014 Management Appointment or ratification of the members of the board of directors, of the chairpersons of the audit and corporate practices committees and of the compensation that they are to receive during the current fiscal year Y For For WAL-MART DE MEXICO SAB DE CV, MEXICO WALMEXV.MX 3/20/2014 Management Discussion and, if deemed appropriate, approval of the resolutions that are contained in the minutes of the general meeting that was held and the designation of special delegates who will execute the resolutions that are passed Y For For CONTENT KEY: A. Company Name - Company Name as it appeared on the ballot (e.g., Microsoft) B. Ticker - e.g., MSFT C. Security ID (cusip, isin, sedol) - as it appears on the ballot (e.g., 2383130) D. Meeting Type & Date - e.g., ANNUAL, SPECIAL; MM/DD/YYYY E. Agenda Item Number & Description - as it appeared on the ballot (e.g., 2. Approve Employee Stock Purchase Plan); identify each director considered for election. F. Management or Shareholder Proposal - identify whether the matter was proposed by the issuer or by a security holder (MGMT or SHAREHOLD) G. Voted - identify whether or not the registrant has voted on the matter (Y or N); if the matter was not voted include a footnote describing why the matter was not voted on. H. Fund Vote - FOR or AGAINST proposal, or ABSTAIN; FOR or WITHHOLD regarding election of directors I. Management Recommendation - FOR or AGAINST SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Investment Managers Series Trust By (Signature and Title)* /s/ Maureen Quill Maureen Quill, President Date August 25, 2014 * Print the name and title of each signing officer under his or her signature.
